Exhibit 10.1

 

 

JUNIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

DATED AS OF
AUGUST 9, 2019

 

AMONG

 

HALCÓN RESOURCES CORPORATION,
DEBTOR AND DEBTOR-IN-POSSESSION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, AS
BORROWER

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Types of Loans and Borrowings

23

Section 1.04

Terms Generally; Rules of Construction

23

Section 1.05

Accounting Terms and Determinations; GAAP

24

Section 1.06

Divisions

24

 

 

 

ARTICLE II

THE CREDITS

 

 

 

Section 2.01

Commitments

24

Section 2.02

Loans and Borrowings

25

Section 2.03

Requests for Borrowings

26

Section 2.04

Interest Elections

27

Section 2.05

Funding of Borrowings

28

Section 2.06

Termination and Reduction of Commitments

28

Section 2.07

[Reserved]

29

Section 2.08

[Reserved]

29

Section 2.09

[Reserved]

29

 

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

 

 

Section 3.01

Repayment of Loans

29

Section 3.02

Interest

29

Section 3.03

Alternate Rate of Interest

30

Section 3.04

Prepayments

30

Section 3.05

Yield Enhancement Payments and Other Payments

32

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

32

Section 4.02

Presumption of Payment by the Borrower

33

Section 4.03

Certain Deductions by the Administrative Agent

33

Section 4.04

Disposition of Proceeds

33

Section 4.05

Payments and Deductions to a Defaulting Lender

33

 

 

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

 

 

Section 5.01

Increased Costs

34

Section 5.02

Break Funding Payments

35

Section 5.03

Taxes

36

Section 5.04

Mitigation Obligations; Replacement of Lenders

39

 

i

--------------------------------------------------------------------------------



 

ARTICLE VI

CONDITIONS PRECEDENT

 

 

 

Section 6.01

Closing Date

40

Section 6.02

Final Loan

41

Section 6.03

Conditions to Extensions of Credit

42

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 7.01

Organization; Powers

42

Section 7.02

Authority; Enforceability

42

Section 7.03

Approvals; No Conflicts

43

Section 7.04

Financial Condition; No Material Adverse Effect

43

Section 7.05

Litigation

43

Section 7.06

Environmental Matters

44

Section 7.07

Compliance with the Laws and Agreements

45

Section 7.08

Investment Company Act

45

Section 7.09

Taxes

45

Section 7.10

ERISA

45

Section 7.11

Disclosure; No Material Misstatements

46

Section 7.12

Insurance

46

Section 7.13

Restriction on Liens

46

Section 7.14

Subsidiaries

46

Section 7.15

Location of Business and Offices

47

Section 7.16

Properties; Titles, Etc.

47

Section 7.17

Maintenance of Properties

48

Section 7.18

Gas Imbalances, Prepayments

48

Section 7.19

Marketing of Production

48

Section 7.20

Swap Agreements

49

Section 7.21

Use of Loans

49

Section 7.22

[Reserved]

49

Section 7.23

Money Laundering

49

Section 7.24

Foreign Corrupt Practices

49

Section 7.25

Anti-Corruption Laws; Sanctions; OFAC

49

Section 7.26

Perfection and Priority of Security Interests

50

Section 7.27

Valid Liens

50

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

 

 

Section 8.01

Financial Statements; Other Information

50

Section 8.02

Notices of Material Events

54

Section 8.03

Existence; Conduct of Business

55

Section 8.04

Payment of Obligations

55

Section 8.05

Performance of Obligations under Loan Documents

55

Section 8.06

Operation and Maintenance of Properties

55

Section 8.07

Insurance

56

Section 8.08

Books and Records; Inspection Rights

56

Section 8.09

Compliance with Laws

56

Section 8.10

Environmental Matters

56

Section 8.11

Further Assurances

57

 

ii

--------------------------------------------------------------------------------



 

Section 8.12

Reserve Reports

58

Section 8.13

[Reserved]

59

Section 8.14

Additional Collateral; Additional Guarantors

59

Section 8.15

ERISA Compliance

59

Section 8.16

[Reserved]

59

Section 8.17

[Reserved]

60

Section 8.18

Marketing Activities

60

Section 8.19

Keepwell

60

Section 8.20

Milestones

60

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

 

 

 

Section 9.01

[Reserved]

60

Section 9.02

Indebtedness

61

Section 9.03

Liens

62

Section 9.04

Restricted Payments

62

Section 9.05

Investments, Loans and Advances

63

Section 9.06

[Reserved]

64

Section 9.07

Nature of Business; International Operations

64

Section 9.08

[Reserved]

64

Section 9.09

Proceeds of Loans

64

Section 9.10

ERISA Compliance

65

Section 9.11

Sale or Discount of Receivables

65

Section 9.12

Merger, Etc.

65

Section 9.13

Sale of Properties

66

Section 9.14

Environmental Matters

66

Section 9.15

Transactions with Affiliates

66

Section 9.16

Subsidiaries

66

Section 9.17

Negative Pledge Agreements; Dividend Restrictions

67

Section 9.18

Gas Imbalances, Take-or-Pay or Other Prepayments

67

Section 9.19

Swap Agreements

67

Section 9.20

Budget Variance

68

 

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

 

 

Section 10.01

Events of Default

68

Section 10.02

Remedies

71

 

 

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

 

 

Section 11.01

Appointment; Powers

72

Section 11.02

Duties and Obligations of Administrative Agent

72

Section 11.03

Action by Administrative Agent

74

Section 11.04

Reliance by Administrative Agent

75

Section 11.05

Subagents

75

Section 11.06

Resignation of Administrative Agent

75

Section 11.07

Administrative Agent as a Lender

76

Section 11.08

No Reliance

76

Section 11.09

Administrative Agent May File Proofs of Claim

76

 

iii

--------------------------------------------------------------------------------



 

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

77

Section 11.11

Right to Indemnity

77

Section 11.12

Credit Bidding

77

 

 

 

ARTICLE XII

MISCELLANEOUS

 

 

 

Section 12.01

Notices

78

Section 12.02

Waivers; Amendments

80

Section 12.03

Expenses, Indemnity; Damage Waiver

82

Section 12.04

Successors and Assigns

84

Section 12.05

Survival; Revival; Reinstatement

87

Section 12.06

Counterparts; Integration; Effectiveness

87

Section 12.07

Severability

88

Section 12.08

Right of Setoff

88

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL

89

Section 12.10

Headings

90

Section 12.11

Confidentiality

90

Section 12.12

Interest Rate Limitation

91

Section 12.13

EXCULPATION PROVISIONS

91

Section 12.14

Collateral Matters; Swap Agreements

92

Section 12.15

No Third Party Beneficiaries

92

Section 12.16

USA Patriot Act Notice

92

Section 12.17

Flood Insurance Provisions

92

Section 12.18

No Fiduciary Duty

92

Section 12.19

Releases

93

Section 12.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

93

 

iv

--------------------------------------------------------------------------------



 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

Commitment Schedule

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Security Instruments

Exhibit F

Form of Assignment and Assumption

Exhibit G-1

Form of U.S. Tax Compliance Certificate

 

(Foreign Lenders; not partnerships)

Exhibit G-2

Form of U.S. Tax Compliance Certificate

 

(Foreign Participants; not partnerships)

Exhibit G-3

Form of U.S. Tax Compliance Certificate

 

(Foreign Participants; partnerships)

Exhibit G-4

Form of U.S. Tax Compliance Certificate

 

(Foreign Lenders; partnerships)

Exhibit H

[Reserved]

Exhibit I

Initial Budget

Exhibit J

Form of Reserve Report Certificate

Exhibit K

Form of Guaranty and Collateral Agreement

Exhibit L

[Reserved]

Exhibit M

Interim Order

 

 

Schedule 7.05

Litigation

Schedule 7.14

Subsidiaries and Partnerships

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

Schedule 9.02

Existing Indebtedness

Schedule 9.03

Existing Liens

Schedule 9.05

Investments

 

v

--------------------------------------------------------------------------------



 

THIS JUNIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”)
dated as of August 9, 2019 is among Halcón Resources Corporation, a corporation
duly formed and existing under the laws of the State of Delaware (the
“Borrower”) and a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code; each of the Lenders from time to time party hereto; the other
parties from time to time party hereto; and Wilmington Trust, National
Association, as administrative agent for the Lenders (solely in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, on August 7, 2019 (the “Petition Date”), the Borrower and certain
Subsidiaries of the Borrower (in such capacity, each a “Debtor” and
collectively, the “Debtors”) filed voluntary petitions for relief under Chapter
11 of the Bankruptcy Code in the Bankruptcy Court;

 

WHEREAS, the Debtors are continuing to operate their businesses and manage their
properties as debtors-in-possession under sections 1107 and 1108 of the
Bankruptcy Code;

 

WHEREAS, the Borrower has requested that the Lenders provide it with a junior
secured debtor-in-possession multi-draw term loan facility in an aggregate
principal amount of up to $35,000,000 (the “DIP Facility”), to be used during
the Chapter 11 Cases, and the Lenders have indicated their willingness to lend
on the terms and conditions set forth herein;

 

WHEREAS, the Guarantors have agreed to guarantee the Secured Obligations of the
Borrower hereunder and the Borrower and each Guarantor have agreed to secure all
of the Secured Obligations of the Borrower under the Loan Documents by granting
to the Administrative Agent, for the benefit of the Administrative Agent and the
other Lenders, a security interest in and lien upon all or substantially all of
their assets;

 

WHEREAS, pursuant to the terms of the DIP Order, all Obligations will be secured
by valid perfected Liens on all or substantially all of the assets of the Loan
Parties, having the priorities set forth in the DIP Order.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01          Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.

 

Section 1.02          Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Plan of Reorganization” means a Plan of Reorganization acceptable to
the Majority Lenders.

 

1

--------------------------------------------------------------------------------



 

“Accounting Change” has the meaning assigned to such term in Section 1.05.

 

“Additional Payment Letter” means that certain Additional Payment Letter, dated
as of the Closing Date, by the Borrower and acknowledged by the Administrative
Agent, that provides for the making of an additional payment on the Closing Date
to each Lender; provided, however, that the Lenders and the Loan Parties
acknowledge and agree that the Administrative Agent shall have no obligation to
account for such additional payment in the Register or otherwise.

 

“Adequate Protection Liens and Claims” has the meaning assigned in the DIP
Order.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Administrative Agent Fee Letter” means that certain Fee Letter, dated as of the
Closing Date, by and among the Borrower and the Administrative Agent, that
provides for the payment of certain fees to the Administrative Agent for its own
account.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Junior Secured Debtor-In-Possession Credit Agreement,
including the Schedules and Exhibits hereto, as the same may be amended,
supplemented or modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1.0% and (c) the Adjusted LIBO Rate for an Interest Period of one
month on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%.  Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.  In no event shall the Alternate Base Rate be negative.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, with respect to (a) ABR Loans, 4.50% per
annum, (b) Eurodollar Loans, 5.50% per annum, and (c) the Yield Enhancement
Payment Rate, 1.00% per annum.

 

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is the aggregate outstanding principal amount
of the Loans and unused Commitments of such Lender and the denominator of which
is the aggregate outstanding principal amount of the Loans and unused
Commitments of all Lenders; provided that for purposes of Section 4.05 and
otherwise herein,

 

2

--------------------------------------------------------------------------------



 

when there is a Defaulting Lender, the aggregate outstanding principal amount of
the Loans and unused Commitments of any such Defaulting Lender shall be
disregarded in any such calculations.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender or (b)
any other Person whose long term senior unsecured debt rating is A-/A3 by S&P or
Moody’s (or their equivalent) or higher.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means Netherland, Sewell & Associates, Inc. and
any other independent petroleum engineers reasonably acceptable to the Majority
Lenders.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Avoidance Actions” means all causes of action arising under Sections 542, 544,
545, 547, 548, 549, 550, 551, 553(b) or 724(a) of the Bankruptcy Code and any
proceeds therefrom.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services) provided
following the Petition Date.

 

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Restricted Subsidiary.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent (acting at the written direction of the Majority Lenders),
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that

 

3

--------------------------------------------------------------------------------



 

such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit B, for a Borrowing in accordance with Section 2.03.

 

“Budget” has the meaning assigned to such term in Section 8.01(u)(i).

 

“Budget Covenant” shall mean the covenant contained in Section 9.20.

 

“Building” has the meaning assigned to such term in Section 12.17.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Carryforward” means the amount of any Operating Disbursements projected
pursuant to the Budget to be expended in any given Testing Period but that are
not expended in such Testing Period, which shall carry forward into, and be
available for use in, the immediately succeeding Test Period.

 

“Carve-Out” has the meaning assigned to such term in the DIP Order.

 

“Cash Equivalent” means cash held in US dollars and all Investments of the type
identified in Section 9.05(c) through Section 9.05(f).

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Closing Date) of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of

 

4

--------------------------------------------------------------------------------



 

the Borrower or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not (i)
directors of the Borrower on the Closing Date, (ii) nominated or appointed by
the board of directors of the Borrower or (iii) approved by the board of
directors of the Borrower as director candidates prior to their election.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 5.01(b)), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III
(but not Basel II), shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, issued, adopted, promulgated or implemented.

 

“Chapter 11 Cases” means the voluntary cases of the Debtors filed under Chapter
11 of the Bankruptcy Code in the Bankruptcy Court.

 

“Closing Date” means the date on which the conditions specified in Section 6.01
are satisfied (or waived in accordance with Section 12.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument, which includes, for the avoidance of doubt, all existing and
after-acquired, tangible and intangible, personal and real property (including
Mortgaged Property) and assets of the Loan Parties and any proceeds thereof,
including, upon entry of the Final Order, any proceeds of, or property and
interests recovered in respect of, claims or causes of action of the estates,
including those arising under Chapter 5 of, or any other Avoidance Actions
under, the Bankruptcy Code.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Commitment Schedule, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Lenders’ Commitments on the Closing
Date is $35,000,000.

 

“Commitment Schedule” means the Schedule attached hereto as Annex I.

 

“Commodities Account” has the meaning assigned to such term in the UCC.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means the Compliance Certificate, signed by a Financial
Officer, substantially in the form of Exhibit D.

 

5

--------------------------------------------------------------------------------



 

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

 

“Consolidated Subsidiaries” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Control Agreement” means a control agreement or similar agreement, as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent, executed by the applicable Loan Party, the Administrative Agent and the
relevant financial institution party thereto, which (a) provides a perfected
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
(provided such Control Agreement may permit certain Excepted Liens according to
its terms) and (b) establishes the Administrative Agent’s control, in each case,
with respect to any Deposit Account, Securities Account or Commodities Account
of such Loan Party.

 

“Debtor” has the meaning assigned to such term in the recitals hereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three (3) Business Days of the date required to be funded by it
hereunder, unless with respect to the Loans, the subject of a good faith
dispute, (b) notified the Borrower, the Administrative Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, unless
the reason such Lender is not complying with such obligations is due to a good
faith dispute with regard to such obligations, (c) otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, (d) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Lender shall not be a Defaulting Lender solely by virtue of (i) the ownership
or acquisition of any Equity Interest in such Lender or parent company thereof
by a Governmental Authority or agency thereof or (ii) due to the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator with
respect to a Lender or its parent company under the Dutch Financial Supervision
Act 2007 (as amended from time to time and including any successor legislation),
or (e) has, or has a direct or indirect parent company that has, become the
subject of a Bankruptcy Event or Bail-In Action.

 

6

--------------------------------------------------------------------------------



 

“Deposit Account” has the meaning assigned to such term in the UCC.

 

“DIP Facility” has the meaning assigned to such term in the recitals hereto.

 

“DIP Order” means the Interim Order and, upon entry thereof, the Final Order.

 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, condemnation or other disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the Maturity
Date.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

 

“ECP” means any Person who qualifies as an “eligible contract participant” under
Section 2(e) of the Commodity Exchange Act.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Restricted Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Restricted Subsidiary is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements. 
For the purpose of this definition, (i) the term “oil” shall have the meaning

 

7

--------------------------------------------------------------------------------



 

specified in OPA, (ii) the terms “hazardous substance” and “release” (or
“threatened release”) have the meanings specified in CERCLA, (iii) the terms
“solid waste” and “disposal” (or “disposed”) have the meanings specified in RCRA
and (iv) the term “oil and gas waste” shall have the meaning specified in
Section 91.1011 of the Texas Natural Resources Code (“Section 91.1011”);
provided, however, that (a) in the event either OPA, CERCLA, RCRA or Section
91.1011 is amended so as to broaden the meaning of any term defined thereby,
such broader meaning shall apply subsequent to the effective date of such
amendment and (b) to the extent the laws of the state or other jurisdiction in
which any Property of the Borrower or any Restricted Subsidiary is located
establish a meaning for “oil,” “hazardous substance,” “release,” “solid waste,”
“disposal” or “oil and gas waste” which is broader than that specified in either
OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising by operation of law in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not more than sixty (60) days delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and

 

8

--------------------------------------------------------------------------------



 

gas business and are for claims which are not more than sixty (60) days
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by Borrower or any of its Restricted Subsidiaries to provide collateral
to the depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
which in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any Restricted
Subsidiary or materially impair the value of such Property subject thereto; (g)
Liens on cash or securities pledged to secure performance of tenders, surety and
appeal bonds, government contracts, performance and return of money bonds, bids,
trade contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; (i) Liens arising from UCC
financing statement filings regarding operating leases entered into in the
ordinary course of business covering only the Property under any such operating
lease; (j) Liens listed on the exhibits to the Security Instruments with respect
to the Oil and Gas Properties of Borrower and each of its Restricted
Subsidiaries, so long as such Liens (1) do not reduce the Net Revenues Interest
(or “NRI” or terms of similar effect) attributable to any well, unit or lease
included in the Oil and Gas Properties of Borrower and its Restricted
Subsidiaries, materially below that shown on such exhibits to the Security
Instruments or (2) increase the Working Interest (or “WI” or terms of similar
effect) attributable to any well, unit or lease included in the Oil and Gas
Properties of Borrower and its Restricted Subsidiaries, materially above that
shown on such exhibits to the Security Instruments; and (k) Liens pursuant to
merger agreements, stock purchase agreements, asset sale agreements and similar
agreements (1) limiting the transfer of properties and assets pending the
consummation of the subject transaction, or (2) in respect of earnest money
deposits, good faith deposits, purchase price adjustment and indemnity escrows
and similar deposit or escrow arrangements made or established thereunder;
provided, further that Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced and no intention to subordinate the Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

 

“Excluded Swap Obligation” means (as such definition may be modified from time
to time as agreed by the Borrower and the Administrative Agent (acting at the
written direction of the Majority Lenders)), with respect to any Guarantor, any
Swap Obligation, if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order thereunder (or the application or official interpretation of any thereof)
by virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Guarantor becomes or would

 

9

--------------------------------------------------------------------------------



 

become effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one Swap Agreement, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Agreements for which such guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect
to, or required to be withheld or deducted from a payment to, the Administrative
Agent, any Lender or any other recipient of any payment by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document, (a) Taxes on income (however denominated), branch profits Taxes or
franchise Taxes, in each case, (i) imposed by any jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or (ii) that are Other Connection Taxes, (b) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under Section
5.04(b)), any United States federal withholding Tax that is imposed on amounts
payable to such Lender at the time such Lender acquires an applicable interest
in a Loan (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such federal withholding Tax pursuant to Section 5.03, (c) Taxes attributable
to such Lender’s failure to comply with Section 5.03(e) and (d) any withholding
Tax that is imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it; provided
that if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Final Loan” has the meaning assigned to such term in Section 2.01.

 

“Final Order” means the final order of the Bankruptcy Court authorizing and
approving the Debtors’ entry into and performance under the DIP Facility on a
final basis, including the granting of the Liens in respect of the DIP Facility
in favor of the Administrative Agent and the Secured Parties, substantially in
form and substance the same as the Interim Order with such changes as the
Administrative Agent and the Majority Lenders reasonably approve.

 

“Financial Advisor” means Ducera Partners LLC, as financial advisor for the
Lenders.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

10

--------------------------------------------------------------------------------



 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Gas Balancing Obligations” means those obligations set forth on Schedule 7.18.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Restricted Subsidiary, any of their Properties, the Administrative
Agent or any Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantors” means, collectively:

 

(a)           as of the Closing Date, each of the Restricted Subsidiaries set
forth on Schedule 7.14 hereto; and

 

(b)           following the Closing Date, each other Domestic Subsidiary or any
other Restricted Subsidiary that guarantees the Secured Obligations.

 

“Guaranty Agreement” means a Guaranty and Collateral Agreement substantially in
the form of Exhibit K and executed by the Guarantors.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

11

--------------------------------------------------------------------------------



 

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person; (g) all
Indebtedness (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Indebtedness (howsoever such assurance shall be made) to the
extent of the lesser of the amount of such Indebtedness and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Indebtedness or Property of
others; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments for periods in excess of 120 days prior to the day of delivery, other
than gas balancing arrangements in the ordinary course of business; (j)
obligations to pay for goods or services whether or not such goods or services
are actually received or utilized by such Person; (k) any Indebtedness of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Indebtedness of any Person
shall include all obligations of such Person of the character described above to
the extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP; provided, however, the contingent obligations of Borrower or any
Subsidiary of Borrower pursuant to any purchase and sale agreement, stock
purchase agreement, merger agreement or similar agreement shall not constitute
“Indebtedness” within this definition so long as none of the same contains an
obligation to pay money over time.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

 

“Information” has the meaning assigned to such term in Section 12.11.

 

“Initial Budget” has the meaning assigned to such term in Section 6.01(g).

 

“Initial Loan” has the meaning assigned to such term in Section 2.01.

 

“Interest Election Request” means a request by the Borrower substantially in the
form of Exhibit C to convert or continue a Borrowing in accordance with Section
2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each calendar month and (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than one months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of one months’ duration after the first
day of such Interest Period.

 

12

--------------------------------------------------------------------------------



 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three (or, with the
consent of each Lender, six or twelve months) thereafter, as the Borrower may
elect in its Borrowing Request or Interest Election Request, as applicable,
given with respect thereto; provided, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) no Interest Period may
have a term which would extend beyond the Maturity Date.  For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interim Order” means the interim order of the Bankruptcy Court approving the
DIP Facility on an interim basis substantially in the form of Exhibit M and
otherwise reasonably satisfactory in form and substance to the Administrative
Agent and the Majority Lenders.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period (for which the LIBO Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such short sale); (b)
the making of any deposit with, or advance, loan or capital contribution to,
assumption of Indebtedness of, purchase or other acquisition of any other
Indebtedness of, or equity participation or interest in, or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory, goods, supplies or services sold by such Person
in the ordinary course of business); or (c) the entering into of any guarantee
of, or other contingent obligation (including the deposit of any Equity
Interests to be sold) with respect to, Indebtedness or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption and any Person
that shall have become a party hereto as an Additional Lender pursuant to
Section 2.06(c) other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period (and with respect to clause (c) of the definition of “Alternate
Base Rate”, for an Interest Period of one month), the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for dollars) for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate

 

13

--------------------------------------------------------------------------------



 

(or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as shall be selected by the Administrative Agent in its reasonable
discretion), in each case (the “LIBO Screen Rate”) as of the Specified Time on
the Quotation Day for such Interest Period; provided that, (a) if the LIBO
Screen Rate shall be less than 1.0%, such rate shall be deemed to be 1.0% for
the purposes of this Agreement and (b) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time; provided further, that, if any Interpolated Rate shall be less
than 1.0%, such rate shall be deemed to be 1.0% for purposes of this Agreement. 
Notwithstanding the foregoing, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations.  For the
purposes of this Agreement, the Borrower and its Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, if any, and the Security
Instruments; provided, that, solely for purposes of the provisions of Article XI
and Section 12.03, any reference to “Loan Documents” shall include the
Administrative Agent Fee Letter and the Additional Payment Letter.

 

“Loan Party” means, collectively, the Borrower and each Guarantor.

 

“Loans” means the term loans made by the Lenders to the Borrower pursuant to
this Agreement.

 

“Majority Lenders” means, at any date, (a) Non-Defaulting Lenders having or
holding more than fifty percent (50%) of the sum of the outstanding Term Loans
and Unutilized Term Loan Commitments in the aggregate at such date or (b) if the
Commitments have been terminated, Non-Defaulting Lenders having or holding more
than fifty percent (50%) of the outstanding principal amount of all Loans in the
aggregate at such date.

 

“Material Adverse Effect” means, a material adverse effect on (a) the business,
financial condition, operations, performance, properties of the Borrower, the
Guarantors and their respective Restricted Subsidiaries, taken as a whole, (b)
the ability of the Loan Parties to perform their respective material obligations
under the Loan Documents, or (c) the ability of the Administrative Agent and the
Lenders to enforce the Loan Documents; provided, however, that Material Adverse
Effect shall expressly exclude (i) any matters publicly disclosed prior to the
filing of the Chapter 11 Cases, (ii) any matters disclosed on or prior to the
date hereof in connection herewith (including the Schedules or Exhibits hereto)
or otherwise disclosed in connection with any other Loan Document, (iii) any
matters disclosed in any first day pleadings or declarations, and (iv) the
effect of filing the Chapter 11 Cases, the events and conditions related to,
resulting from and/or leading up thereto and the effects thereon and any action

 

14

--------------------------------------------------------------------------------



 

required to be taken under the Loan Documents or the DIP Order; provided, that a
material adverse effect shall not include any event, occurrence, development or
change in the circumstances or facts arising out of or resulting from: (a)
conditions or effects that generally affect persons or entities engaged in the
industries, business, markets, financial conditions or the geographic area in
which the Loan Parties operate taking into consideration any event that is
related to the operations of the Loan Parties in the specific geographical and
geological areas in which it operates, (b) general economic conditions in
regions and markets in which the Loan Parties operate, (c) regional, national or
international political or social conditions, including acts of war, terrorism
or natural disasters, escalation or material worsening of hostilities, whether
or not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack upon the United States or its
territories, possessions, diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (d) financial,
banking, securities, credit, or commodities markets, prevailing interest rates
or general capital markets conditions, (e) changes in United States generally
accepted accounting principles, (f) changes in laws, orders, or other binding
directives issued by any governmental entity, (g) the taking of any action or
any inaction required by the Restructuring Support Agreement, the Senior
Noteholder Backstop Agreement (as defined in the Restructuring Support
Agreement), the Restructuring Term Sheet (as defined in the Restructuring
Support Agreement), the Chapter 11 plan in the Chapter 11 Cases, or any action
or inaction in connection with the Chapter 11 Cases, including the commencement,
announcement and pendency of the Chapter 11 Cases, or (h) any action or inaction
consented to or requested by the Lenders; provided, that exceptions set forth in
clauses (a), (b), (c) and (d) of this definition shall not apply to the extent
that such Event is disproportionately adverse to the Loan Parties, taken as a
whole, as compared to other companies comparable in size and scale to the Loan
Parties operating in the industries and same geographical area in which the Loan
Parties operate.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate outstanding principal
amount exceeding $2.5 million.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maturity Date” means February 9, 2020.

 

“Milestone” has the meaning assigned to such term in Section 8.20.

 

“Money Laundering Laws” has the meaning assigned such term in Section 7.23.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgage” means each of the mortgages or deeds of trust, in form and substance
reasonably satisfactory to the Administrative Agent, executed by any one or more
Loan Parties for the benefit of the Secured Parties as security for the Secured
Obligations, together with any supplements, modifications or amendments thereto
and assumptions or assignments of the obligations thereunder by any Loan Party. 
“Mortgages” means all of such Mortgages collectively.

 

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments
(including, without limitation, the DIP Order).

 

15

--------------------------------------------------------------------------------



 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

 

“Net Cash Proceeds” means in connection with any issuance or sale of Equity
Interests, debt securities or instruments, the incurrence or issuance of
Indebtedness, any Disposition of Property, any Unwind of Swap Agreements, or
Casualty Event, the aggregate cash proceeds received from such issuance, sale,
incurrence, Disposition, Unwind or Casualty Event, as applicable, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the promissory notes of the Borrower as requested by a Lender and
described in Section 2.02(d) and being substantially in the form of Exhibit A,
together with all amendments, modifications, replacements, extensions and
rearrangements thereof.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“Operating Disbursements” means disbursements (including, for the avoidance of
doubt, capital expenditures), other than disbursements on account of
professional fees, checks outstanding on the Petition Date that are reissued in
accordance with an order of the Bankruptcy Court, Adequate Protection Liens and
Claims paid to the Prepetition Lenders and the Prepetition Noteholders in
accordance with the DIP Order, interest and fees paid in accordance with this
Agreement and revenue distributions (including monthly royalty and working
interest payments).

 

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,

 

16

--------------------------------------------------------------------------------



 

received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Documents).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement and any other Loan
Document except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
5.04(b)).

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

 

“Patriot Act” has the meaning assigned to such term in Section 7.23.

 

“Payment in Full” means (a) the Commitments have expired or been terminated, (b)
the principal of and interest on each Loan and all fees payable hereunder and
all other amounts payable under the Loan Documents shall have been indefeasibly
paid in full in cash (other than contingent indemnification obligations) and (c)
all amounts due under Secured Swap Agreements shall have been indefeasibly paid
in full in cash (or such Secured Swap Agreements are cash collateralized,
novated or otherwise addressed to the satisfaction of the Secured Swap
Provider).

 

“Permitted Variances” has the meaning assigned to such term in Section 9.20.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning assigned to such term in the recitals hereto.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Plan of Reorganization” means a plan of reorganization that the Loan Parties
believe in good faith is confirmable.

 

“Prepetition Agent” means JPMorgan Chase Bank, N.A., as administrative agent
under the Prepetition Credit Agreement.

 

“Prepetition Collateral” means the assets and Property subject to a valid,
perfected and non-avoidable lien as of the Petition Date (including any such
liens securing obligations under the Prepetition Loan Documents).

 

“Prepetition Credit Agreement” means that certain Amended and Restated Senior
Secured Revolving Credit Agreement, dated as of September 7, 2017, among the
Borrower, the lenders from time to time party thereto (the “Prepetition
Lenders”) and the Prepetition Agent, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

17

--------------------------------------------------------------------------------



 

“Prepetition Indenture” means the Indenture, dated as of February 16, 2017, by
and among the Borrower, the Restricted Subsidiaries party thereto and U.S. Bank
National Association, as trustee, as amended, amended and restated, supplemented
or otherwise modified from time to time.

 

“Prepetition Lenders” has the meaning assigned to such term in the definition of
Prepetition Credit Agreement.

 

“Prepetition Loan Documents” means the “Loan Documents” as defined in the
Prepetition Credit Agreement.

 

“Prepetition Note Documents” means, collectively, the Prepetition Indenture, the
Prepetition Notes, all guarantees of the Prepetition Notes, and all other
agreements, documents or instruments executed and delivered by the Borrower or
any Guarantor in connection with, or pursuant to, the issuance of the
Prepetition Notes, as amended, supplemented or restated in compliance with this
Agreement and the Prepetition Loan Documents.

 

“Prepetition Noteholders” means the holders of the Prepetition Notes.

 

“Prepetition Notes” means the 6.75% Senior Notes due 2025 issued pursuant to the
Prepetition Indenture.

 

“Prepetition Obligations” means the “Secured Obligations” as defined in the
Prepetition Credit Agreement.

 

“Prime Rate” means, on any day, the rate of interest per annum publicly quoted
from time to time by The Wall Street Journal as the “prime rate” (or, if The
Wall Street Journal ceases quoting a prime rate, the highest per annum rate of
interest published by the Federal Reserve Board in Federal Reserve statistical
release H.15 (519) entitled “Selected Interest Rates” as the bank prime loan
rate or its equivalent). Any change in such prime rate shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Projected Production” means, as of any date of determination, the internally
forecasted production of each of crude oil, natural gas liquids and natural gas,
calculated on a barrel of oil equivalent basis, of the Borrower and its
Restricted Subsidiaries, or in the case of a Proposed Acquisition, from the Oil
and Gas Properties subject of such Proposed Acquisition, for each month for the
period of the next 24 months commencing on the first day of the calendar month
immediately following such date of determination.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Acquisition” has the meaning assigned to such term in Section
9.19(a)(iii).

 

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves.”

 

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of their respective Subsidiaries while in possession of the
financial statements provided by the Borrower under the terms of this Agreement,
and has notified the Administrative Agent in writing that such Lender wishes to
receive only information consisting exclusively of information with respect to
the

 

18

--------------------------------------------------------------------------------



 

Borrower and its Affiliates that is either publicly available or not material
with respect to the Borrower and its Affiliates, any of their respective
securities for purposes of United States federal and state securities laws.

 

“PV-9” means, on any date of determination, with respect to any Proved Reserves
expected to be produced from any Oil and Gas Properties, the net present value,
discounted at 9% per annum, of the future net revenues expected to accrue to the
Borrower’s and the other Restricted Subsidiaries’ collective interests in such
Proved Reserves during the remaining expected economic lives of such reserves,
calculated in accordance with the most recent price deck provided by the
Borrower in good faith.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each of the
Borrower, any Restricted Subsidiary and any Guarantor that has total assets
exceeding $10.0 million at the time such Swap Obligation is incurred or such
other person as constitutes an ECP under the Commodity Exchange Act or any
regulations promulgated thereunder.

 

“Quotation Day” means, with respect to any Eurodollar Loan for any Interest
Period, two (2) Business Days prior to the commencement of such Impacted
Interest Period.

 

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance, purchase or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Indebtedness; provided, however, the term “Redemption” shall
not include early termination of a Swap Agreement due to an ISDA “Termination
Event” to the extent the amount due at such termination exceeds $10.0 million. 
“Redeem” has the correlative meaning thereto.

 

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Majority Lenders, setting forth, as of each December 31st or June 30th,
the oil and gas reserves attributable to the Oil and Gas Properties of the
Borrower and the Restricted Subsidiaries, together with a projection of the rate
of production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time.

 

“Reserve Report Certificate” has the meaning assigned to such term in Section
8.12(c).

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, the Chief Operating Officer, any Financial Officer, Chief Legal
Officer, Executive Vice President or Assistant Corporate Secretary of such
Person.  Unless otherwise specified, all references to a Responsible Officer
herein means a Responsible Officer of the Borrower.

 

19

--------------------------------------------------------------------------------



 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of (a) any such
Equity Interests or (b) any option, warrant or other right to acquire any such
Equity Interests.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower.

 

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of August 2, 2019, by and among the Debtors and the
Consenting Creditors (as defined therein), as the same may be amended, restated
or otherwise modified in accordance with its terms.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Obligations” means any and all amounts owing or to be owing by the
Borrower, any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising (including interest, payments and
fees accruing after the maturity of the Loans or the termination of the Secured
Swap Agreements and interest accruing after the filing of the Chapter 11 Cases);
provided that solely with respect to any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act, Excluded Swap
Obligations of such Loan Party shall in any event be excluded from “Secured
Obligations” owing by such Loan Party): (a) to the Administrative Agent or any
Lender under any Loan Document, (b) to any Secured Swap Provider, (c) to any
Bank Products Provider and (d) all renewals, extensions and/or rearrangements of
any of the foregoing.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Bank Products Provider, each Secured Swap Provider and any other Person
owed Secured Obligations.  “Secured Party” means any of the foregoing
individually.

 

“Secured Swap Agreement” means a Swap Agreement between (a) any Loan Party and
(b) a Secured Swap Provider entered into after the Petition Date.

 

20

--------------------------------------------------------------------------------



 

“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to such Swap Agreement with
a Loan Party, (b) an Approved Counterparty who is a counterparty to a Swap
Agreement designated as a Secured Swap Agreement pursuant to the terms thereof
and (c) any Person who was a Lender or an Affiliate of a Lender at the time when
such Person entered into such Swap Agreement who is a counterparty to any such
Swap Agreement with a Loan Party; provided that any such Secured Swap Provider
that ceases to be a Lender or an Affiliate of a Lender shall continue to be a
“Secured Swap Provider” for purposes of the Loan Documents to the extent that
such Secured Swap Provider entered into a Secured Swap Agreement with the
Borrower or any of its Subsidiaries prior to the date hereof or at the time such
Secured Swap Provider was a Lender (or Affiliate of a Lender) hereunder and such
Secured Swap Agreement remains in effect and there are remaining obligations
under such Secured Swap Agreement (but excluding any transactions, confirms, or
trades entered into after such Person ceases to be a Lender or an Affiliate of a
Lender) (it being understood that if such Swap Agreement is novated or otherwise
transferred by such Person to a third party that is not a Lender or an Affiliate
of a Lender, such third party shall not constitute a Secured Swap Provider).

 

“Securities Account” has the meaning assigned to such term in the UCC.

 

“Security Instruments” means (a) the Guaranty Agreement, (b) Mortgages (if any),
(c) any Control Agreement, (d) the other agreements, instruments or certificates
described or referred to in Exhibit E, (e) the DIP Order, and (f) any and all
other agreements, instruments or certificates now or hereafter executed and
delivered by the Borrower or any other Person (other than Swap Agreements with
the Lenders or any Affiliate of a Lender or participation or similar agreements
between any Lender and any other lender or creditor with respect to any Secured
Obligations pursuant to this Agreement), in each case in connection with, or as
security for the payment or performance of the Secured Obligations, the Loans,
the Notes, if any, this Agreement, as such agreements may be amended, modified,
supplemented or restated from time to time.

 

“Specified Time” means 11:00 A.M., London time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal) not to exceed
the number one, the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
(including any basis, marginal, special, emergency or supplemental reserves)
expressed as a decimal established by any Governmental Authority of the Board or
any other Governmental Authority having jurisdiction for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Restricted Subsidiaries is a
general partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of the Borrower.

 

21

--------------------------------------------------------------------------------



 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, collar or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more interest rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
effective date of a Chapter 11 plan in the Chapter 11 Cases, (c) the
consummation of a sale of all or substantially all of the equity or assets of
the Loan Parties and their Subsidiaries (unless done pursuant to a confirmed
Chapter 11 plan), (d) the date of the payment in full in cash by the Loan
Parties of the Obligations and the termination of all Commitments in accordance
with the terms hereof or (e) the date of termination of the Commitments and/or
the acceleration of the Obligations under the DIP Facility following the
occurrence and during the continuance of an Event of Default in accordance with
Section 10.01.

 

“Term Loan” means a loan made pursuant to Section 2.01.

 

“Testing Date” means the fourth Sunday following the Petition Date, commencing
September 1, 2019, and each fourth Sunday thereafter.

 

“Testing Period” has the meaning assigned to such term in Section
8.01(u)(ii)(A).

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of its obligations under this Agreement, each
other Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof and the grant of Liens by the Borrower on Mortgaged
Properties and other Properties pursuant to the Security Instruments (including,
without limitation the DIP Order) and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document to which it is
a party, the guaranteeing of the Secured Obligations and the other obligations
under the Guaranty Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of collateral thereunder, and the grant of
Liens by such Guarantor on Mortgaged Properties and other Properties pursuant to
the Security Instruments (including, without limitation the DIP Order).

 

22

--------------------------------------------------------------------------------



 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any collateral.

 

“Unutilized Term Loan Commitments” means, with respect to any Lender at any
time, such Lender’s Commitment at such time less the aggregate principal amount
of all Term Loans made by such Lender at such time.

 

“Unwind” means, with respect to any transaction under a Swap Agreement, the
early termination, unwind, or cancelation of any transaction under such Swap
Agreement.  “Unwound” shall have a meaning correlative to the foregoing.

 

“U.S. Person” has the meaning given in Section 7701(a)(30) of the Code.

 

“Variance Report” has the meaning assigned to such term in Section 8.01(u)(ii).

 

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Enhancement Payment Rate” has the meaning assigned to such term in the
definition of “Applicable Margin”.

 

Section 1.03                             Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

Section 1.04                             Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”,

 

23

--------------------------------------------------------------------------------



 

“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement.  The use of the phrase “subject to” as used in
connection with Excepted Liens or otherwise and the permitted existence of any
Excepted Liens or any other Liens shall not be interpreted to expressly or
impliedly subordinate any Liens granted in favor of the Administrative Agent and
the other Secured Parties as there is no intention to subordinate the Liens
granted in favor of the Administrative Agent and the other Secured Parties
(other than as set forth in the Security Instruments).  No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

 

Section 1.05                             Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP (subject to the
impact of “fresh start” accounting), applied on a basis consistent with the
Financial Statements, except for Accounting Changes (as defined below) with
which the Borrower’s independent certified public accountants concur and which
are disclosed to the Administrative Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to Section
8.01(a).  In the event that any “Accounting Change” shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in good faith in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Borrower, the Administrative Agent
and the Majority Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

 

Section 1.06                             Divisions.  For all purposes under the
Loan Documents, in connection with any division or plan of division under
Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its capital stock, or other equity interests, at such time.

 

ARTICLE II
THE CREDITS

 

Section 2.01                             Commitments.  Subject to the terms and
conditions set forth herein, on and after the Closing Date, each Lender agrees,
severally and not jointly, (a) following entry of the Interim Order, to make a
term loan to the Borrower on the Closing Date (the “Initial Loan”) in an
aggregate principal amount not to exceed $25,000,000 and (b) following entry of
the Final Order and no later than one Business Day thereafter, to make a term
loan to the Borrower (the “Final Loan”) in an aggregate principal amount that
will not result in the Loans made hereunder exceeding the total Commitment. 
Amounts

 

24

--------------------------------------------------------------------------------



 

borrowed under this Section 2.01 and paid or prepaid may not be reborrowed. Once
funded, the Initial Loan and the Final Loan shall be a “Loan” and a “Term Loan”
for all purposes under this Agreement and the other Loan Documents. Any
Commitments not borrowed in the Initial Loan or the Final Loan shall
automatically terminate.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their respective Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

 

(b)                                 Types of Loans.  Subject to the terms of
this Agreement, each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1.0 million and not less than $1.0 million.  At the time that each
ABR Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1.0 million and not less than $1.0 million; provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments.  Borrowings of more than one Type may
be outstanding at the same time, provided that there shall not at any time be
more than a total of two Eurodollar Borrowings outstanding.  Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

 

(d)                                 Notes.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.  The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.  The entries made in the accounts maintained
pursuant to this Section 2.02(d) shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.  Any Lender may
request that Loans made by it be evidenced by a Note.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and substantially in the form of Exhibit A dated, in the case of (i)
any Lender party hereto as of the date of this Agreement, as of the date of this
Agreement or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, payable to such Lender in a principal amount equal to its Commitment
as in effect on such date and otherwise duly completed.  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 12.04) be represented by one or more Notes in
such form payable to the payee named therein (or, if such Note is a registered
note, to such payee and its registered assigns).  In the event that any Lender’s
Commitment

 

25

--------------------------------------------------------------------------------



 

increases or decreases for any reason (whether pursuant to Section 2.06, Section
12.04(b) or otherwise), the Borrower shall deliver or cause to be delivered on
the effective date of such increase or decrease, a new Note payable to such
Lender in a principal amount equal to its Commitment after giving effect to such
increase or decrease, and otherwise duly completed.  The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender. 
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

 

Section 2.03                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the Administrative Agent) (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three (3)
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, one (1) Business
Day before the date of the proposed Borrowing.  Each such telephonic (or
electronic communication) Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower.  Each such telephonic, electronic communication, and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)                                 specifying the amount of the Unutilized Term
Loan Commitments (without regard to the requested Borrowing) and Unutilized Term
Loan Commitments (giving effect to the requested Borrowing); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the aggregate principal amount of Loans made hereunder
to exceed the total Commitments.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

26

--------------------------------------------------------------------------------



 

Section 2.04                             Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone, fax (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Administrative Agent) by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic (or electronic communication) Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
substantially the form of Exhibit C and signed by the Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic, electronic communication and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and Section 2.04(c)(iv) shall be specified for each
resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Events of Default on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be

 

27

--------------------------------------------------------------------------------



 

converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing:  (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.05                             Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an Account of the Borrower designated by the Borrower in the
applicable Borrowing Request.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to 10:00 A.M. New York City time on the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption, but shall have no obligation to do so, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to the requested
Borrowing.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.06                             Termination and Reduction of
Commitments.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  The Commitment of each Lender shall be automatically and permanently
reduced upon the making of any Loan in an amount equal to the aggregate
principal amount of such Loan.

 

(b)                                 Optional Termination and Reduction of
Commitments.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the aggregate Commitments; provided that each
reduction of the aggregate Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than $1.0 million.

 

(ii)                                  The Borrower shall notify the
Administrative Agent in writing of any election to terminate or reduce the
aggregate Commitments under Section 2.06(b)(i) at least three (3) Business Days
prior to the effective date of such termination or reduction or such shorter
time as the

 

28

--------------------------------------------------------------------------------



 

Administrative Agent may agree in writing, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.06(b)(ii) shall be
irrevocable; provided that a notice of termination of the aggregate Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit or debt facilities or any other transaction, in
which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the aggregate
Commitments shall be permanent and may not be reinstated.  Each reduction of the
aggregate Commitments shall be made ratably among the Lenders in accordance with
each Lender’s Applicable Percentage.

 

Section 2.07                             [Reserved].

 

Section 2.08                             [Reserved].

 

Section 2.09                             [Reserved].

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01                             Repayment of Loans.  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date.

 

Section 3.02                             Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, but in
no event to exceed the Highest Lawful Rate.

 

(c)                                  Post-Default Rate.  If an Event of Default
has occurred and is continuing, then the Majority Lenders by written notice
(which may be given on their behalf by the Administrative Agent) may elect to
have all Loans and other amounts outstanding bear interest, after as well as
before judgment, at a rate per annum equal to two percent (2%) plus the
applicable interest rate (or, in the event there is no applicable rate, two
percent (2%) plus the then applicable Alternate Base Rate plus the Applicable
Margin then in effect applicable to ABR Loans as provided in Section 3.02(a)),
but in no event to exceed the Highest Lawful Rate.

 

(d)                                 Interest Payment Dates.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

29

--------------------------------------------------------------------------------



 

(e)                                  Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent shall have received
written notice from the Majority Lenders that the Adjusted LIBO Rate or LIBO
Rate, as applicable, determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective (and such Borrowing shall be
automatically converted into ABR Loans on the last day of the applicable
Interest Period), and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made either (x) as an ABR Borrowing or (y)
subject to the prior written consent of the Borrower, at an alternate rate of
interest determined by the Majority Lenders as their cost of funds.

 

Section 3.04                             Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay, without premium or
penalty (except with respect to any amounts due under Section 5.02) any
Borrowing in whole or in part, subject to prior notice in accordance with
Section 3.04(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone and/or fax
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three (3) Business Days before the date of prepayment, or (ii) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one (1) Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing as follows: first, ratably to any ABR

 

30

--------------------------------------------------------------------------------



 

Borrowings then outstanding, and, second, to any Eurodollar Borrowings then
outstanding, and if more than one Eurodollar Borrowing is then outstanding, to
each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02
and any amounts due under Section 5.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     Upon Optional Termination and
Reduction.  If, after giving effect to any termination or reduction of the
Commitments pursuant to Section 2.06(b), the outstanding principal amount of all
Term Loans exceeds the aggregate Commitments, then the Borrower shall prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess.

 

(ii)                                  Upon any Dispositions and Issuances of
Indebtedness.  The Borrower shall prepay the Loans as follows:

 

(A)                               subject to any mandatory prepayment
obligations arising from the Disposition of any Prepetition Collateral, upon any
Disposition by any Loan Party (excluding any Disposition permitted under Section
9.13(a), (b), (c) (but only as it relates to the Disposition of Property in
connection with the closure or relocation of the Loan Parties’ Denver and
Houston offices) or (f)) of any of its Oil and Gas Properties or other Property
in excess of $500,000, the Borrower shall prepay the Loans in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds of such
Disposition (it being understood that the Commitments shall not be permanently
reduced by an amount equal to the amount of such prepayment), and

 

(B)                               upon the incurrence or issuance of any
Indebtedness (other than any Indebtedness that is expressly permitted under
Section 9.02) by any Loan Party, the Borrower shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds,
if any, received in respect of such Indebtedness (it being understood that the
Commitments shall be permanently reduced by an amount equal to the amount of
such prepayment).

 

(iii)                               Application of Prepayments to Types of
Borrowings.  Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied, first, ratably to any ABR Borrowings then outstanding, and,
second, to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

(iv)                              Interest to be Paid with Prepayments. Each
prepayment of Borrowings pursuant to this Section 3.04(c) shall be applied
ratably to the Loans included in the prepaid Borrowings.  Prepayments pursuant
to this Section 3.04(c) shall be accompanied by accrued interest to the extent
required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

31

--------------------------------------------------------------------------------



 

Section 3.05                             Yield Enhancement Payments and Other
Payments.

 

(a)                                 Yield Enhancement Payment.  The Borrower
agrees to pay to the Administrative Agent for the account of each Lender a yield
enhancement payment, which shall accrue at the applicable Yield Enhancement
Payment Rate on the average daily unused amount of the Commitment of such Lender
during the period from and including the date of this Agreement to but excluding
the Termination Date.  Accrued yield enhancement payments shall be payable in
arrears on the last Business Day of each calendar month and on the Termination
Date, commencing on the first such date to occur after the date hereof.  All
yield enhancement payments shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)                                 Other Fees and Additional Payments.  The
Borrower agrees to pay to (i) the Administrative Agent, for its own account, the
fees payable in the amounts and at the times agreed upon in the Administrative
Agent Fee Letter and (ii) each Lender, the additional payment payable pursuant
to the Additional Payment Letter on the Closing Date.

 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, or fees, or of amounts payable under Section 5.01, Section
5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the
date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim.  Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances.  Any amounts received after
such time on any date may, in the discretion of the Majority Lenders, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon, but shall be considered received on the date paid
for purposes of Section 10.01.  All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of

 

32

--------------------------------------------------------------------------------



 

other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
4.01(c) shall apply).  The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

Section 4.02                             Presumption of Payment by the
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, but shall have no obligation to do so, distribute to the Lenders the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

Section 4.03                             Certain Deductions by the
Administrative Agent.  If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(b) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 4.04                             Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrower and/or the Guarantors to and
in favor of the Administrative Agent for the benefit of the Secured Parties of
all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, unless and until an Event of
Default has occurred and is continuing, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Restricted Subsidiaries and (b)
the Lenders hereby authorize the Administrative Agent to take such actions as
may be necessary or advisable to cause such proceeds to be paid to the Borrower
and/or such Restricted Subsidiaries.

 

Section 4.05                             Payments and Deductions to a Defaulting
Lender.

 

(a)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(b) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the

 

33

--------------------------------------------------------------------------------



 

account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid in cash.

 

(b)                                 If a Defaulting Lender as a result of the
exercise of a set-off shall have received a payment in respect of its Term Loans
which results in the outstanding principal amount of its Term Loans being less
than its Applicable Percentage of the aggregate outstanding principal amount of
all Term Loans, then no payments will be made to such Defaulting Lender until
such time as all amounts due and owing to the Lenders have been equalized in
accordance with each Lender’s respective pro rata share of the aggregate
outstanding principal amount of all Term Loans.  Further, if at any time prior
to the acceleration or maturity of the Loans, the Administrative Agent shall
receive any payment in respect of principal of a Loan while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowing(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its Applicable Percentage of all Loans then outstanding.  After
acceleration or maturity of the Loans, subject to the first sentence of this
Section 4.05(b), all principal will be paid ratably as provided in Section
10.02(c).

 

(c)                                  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     Yield enhancement payments shall cease
to accrue on the unfunded portion of the Commitment of such Defaulting Lender
pursuant to Section 3.05.

 

(ii)                                  The Commitment and the outstanding
principal balance of the Loans of such Defaulting Lender shall not be included
in determining whether all Lenders or the Majority Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 12.02), provided that any waiver, amendment or modification
requiring the consent of each affected Lender and which affects such Defaulting
Lender, shall require the consent of such Defaulting Lender.

 

(d)                                 In the event that the Administrative Agent
(acting at the written direction of the Majority Lenders) and the Borrower each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.

 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

Section 5.01                             Increased Costs.

 

(a)                                 Eurodollar Changes in Law.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)                                  shall subject any Lender to any Taxes
(other than (A) Indemnified Taxes or Other Taxes indemnified under Section 5.03
and (B) Excluded Taxes) on its loans, loan principal,

 

34

--------------------------------------------------------------------------------



 

letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital and Liquidity Requirements.  If any
Lender determines that any Change in Law regarding capital requirements or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in Section 5.01(a) or Section
5.01(b) shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

Section 5.02                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04(b),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event.  In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the

 

35

--------------------------------------------------------------------------------



 

period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

 

Section 5.03                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law.  If a withholding agent
shall be required under applicable law (as determined in the good faith
discretion by the applicable withholding agent) to deduct any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions,
(ii) the applicable withholding agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and (iii) if
such Tax is an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03), the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for such Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower and Guarantors shall jointly and severally indemnify the Administrative
Agent and each Lender, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate by the Administrative Agent or a Lender
as to the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or a Guarantor to a
Governmental Authority pursuant to this Section 5.03, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  (i) Any Lender
(including, for the purposes of this Section 5.03(e), the Administrative Agent)
that is entitled to an exemption from or reduction of withholding tax with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times reasonably requested by the Borrower, such properly completed and
executed documentation reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and

 

36

--------------------------------------------------------------------------------



 

submission of such documentation (other than such documentation set forth in
Section 5.03(e)(i)(A), (i)(B) and (i)(D) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(i)                                     Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that (A) such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender or are effectively connected but are not
includible in the Foreign Lender’s gross income for U.S. federal income tax
purposes under an income tax treaty (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership),
executed copies of IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN,
W-8BEN-E, U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such beneficial owner;

 

37

--------------------------------------------------------------------------------



 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Taxes attributable to such Lender (but only to the extent that the Borrower or
Guarantors have not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of the Borrower and Guarantors to do so) and
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 5.03(f).

 

(g)                                  Tax Refunds.  If the Administrative Agent
or a Lender determines, in its sole discretion, exercised in good faith, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.03, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 5.03 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any

 

38

--------------------------------------------------------------------------------



 

penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 5.03(g), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this Section 5.03(g) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

Section 5.04                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of Different Lending Office.  If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 5.01, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, (iii) any Lender becomes a
Defaulting Lender or (iv) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination that requires the consent of all the
Lenders (or the affected Lenders and such Lender is an affected Lender) pursuant
to Section 12.02 and with respect to which the Majority Lenders have consented,
then the Borrower may, at its sole expense, upon written notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (1) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (2) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (3) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

39

--------------------------------------------------------------------------------



 

Any such replacement of an existing Lender or partial assignment of an existing
Lender’s Commitment shall be in accordance with and subject to the restrictions
contained in Section 12.04(b).

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01                             Closing Date.  The obligation of the
Lenders to make the Initial Loan on the Closing Date shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

 

(a)                                 Credit Agreement.  This Agreement shall be
in form and substance reasonably satisfactory to the Borrower, the
Administrative Agent and each of the Lenders and in connection therewith the
Administrative Agent shall have received from each party hereto counterparts (in
such number as may be requested by the Administrative Agent) of this Agreement
signed on behalf of such party.

 

(b)                                 Execution of Security Instruments.  The
Administrative Agent shall have received from each party thereto counterparts
(in such number as may be requested by the Administrative Agent) of the Guaranty
Agreement and any other document (including any UCC financing statement)
required by any Security Instrument or under law or reasonably requested by the
Majority Lenders or the Administrative Agent to be filed, registered or recorded
in order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral, having the priority set
forth in the DIP Order.

 

(c)                                  Fees and Payments.  All fees and other
payments required to be paid to the Administrative Agent and the Lenders on or
before the Closing Date (including pursuant to the Administrative Agent Fee
Letter and Additional Payment Letter) shall have been paid.  All reasonable and
documented out-of-pocket fees and expenses (including reasonable and documented
fees and expenses of outside counsel) required to be paid to the Administrative
Agent (including, without limitation, the fees and expenses of Ballard Spahr
LLP) and the Lenders (including, without limitation, the fees and expenses of
Paul, Weiss, Rifkind, Wharton & Garrison LLP) on or before the Closing Date
shall have been paid.

 

(d)                                 Secretary’s Certificates.  The
Administrative Agent and the Lenders shall have received a certificate of a
Responsible Officer of each Loan Party setting forth (i) resolutions of its
board of directors or other appropriate governing body with respect to the
authorization of such Loan Party to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of such Loan Party (A) who are authorized to sign
the Loan Documents to which such Loan Party is a party and (B) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers and
(iv) the articles or certificate of incorporation and by-laws or other
applicable organizational documents of such Loan Party, certified by such
Responsible Officer as being true and complete.  The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from such Loan Party to the contrary.

 

(e)                                  Interim Order.  (i) The Petition Date shall
have occurred and (ii) the Bankruptcy Court shall have entered the Interim Order
within four (4) Business Days following the Petition Date and such order shall
be in full force and effect, shall not have been reversed, vacated or stayed,
and shall not

 

40

--------------------------------------------------------------------------------



 

have been amended, supplemented or otherwise modified without the prior written
consent of the Administrative Agent and the Majority Lenders.

 

(f)                                   Chapter 11 Cases.  All “first-day orders”
intended to be entered by the Bankruptcy Court following the commencement of the
Chapter 11 Cases shall have been entered by the Bankruptcy Court, shall not have
been reversed, vacated or stayed (except with the consent of the Majority
Lenders) and shall be reasonably satisfactory in form and substance to the
Majority Lenders (it being understood that drafts approved by counsel to the
Majority Lenders prior to the Petition Date are satisfactory).

 

(g)                                  Initial Budget.  The Administrative Agent
shall have received a 13-week cash flow forecast, containing line items of
sufficient detail to reflect the Loan Parties’ projected receipts and
disbursements, including Operating Disbursements for the 13-week period
following the Closing Date, in form reasonably satisfactory to the Majority
Lenders and in substance reasonably satisfactory to the Majority Lenders and
attached hereto as Exhibit I (the “Initial Budget”).

 

(h)                                 Approvals and Consents.  All governmental
and third-party consents and approvals, in each case, necessary in connection
with the DIP Facility shall have been obtained and remain in effect.

 

(i)                                     Patriot Act.  The Administrative Agent
and each Lender who has requested in writing the same prior to the Closing Date
shall have received all “know your customer” and similar information requested
by such party.

 

(j)                                    1106.  No trustee under Chapter 7 or
Chapter 11 of the Bankruptcy Code or examiner with enlarged powers (other than a
fee examiner) beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code shall have been appointed in any of the Chapter 11 Cases.

 

(k)                                 Restructuring Support Agreement.  The Loan
Parties and certain consenting creditors shall have entered into a Restructuring
Support Agreement, in form and substance reasonably satisfactory to the Lenders,
which shall be in full force and effect.

 

For purposes of determining compliance with the conditions specified in this
Section 6.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 6.02                             Final Loan.  The obligation of each
Lender to make the Final Loan hereunder shall not become effective until the
date on which the following condition is satisfied (or waived in accordance with
Section 12.02):

 

(a)                                 Final Order.  The Bankruptcy Court shall
have entered the Final Order not later than 30 days after the Petition Date and
such Final Order shall not have been reversed, vacated or stayed and shall not
have been amended, supplemented or otherwise modified without the prior written
consent of the Administrative Agent and the Majority Lenders.

 

41

--------------------------------------------------------------------------------



 

Section 6.03                             Conditions to Extensions of Credit. 
The obligation of each Lender to make any Loan is subject to the satisfaction of
the following conditions precedent:

 

(a)                                 At the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall have occurred and
be continuing.

 

(b)                                 All representations and warranties of the
Loan Parties in each applicable Loan Document shall be true and correct in all
material respects on and as of the date of such Borrowing with the same effect
as though made on and as of such date, except in the case of any representation
and warranty which (A) expressly relates to a given date, such representation
and warranty shall be true and correct in all material respects as of the
respective date and (B) is qualified by a materiality or Material Adverse Effect
standard in which case such representation and warranty shall be true and
correct in all respects.

 

(c)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03.

 

(d)                                 The Interim Order or the Final Order, as
applicable, shall be in full force and effect and shall not have been vacated or
reversed, shall not be subject to a stay, and shall not have been modified or
amended in any respect without the prior written consent of the Majority Lenders
and the Administrative Agent.

 

Each Borrowing Request submitted by the Borrower pursuant to this Section 6.03
shall be deemed to be a representation and warranty that the conditions
specified in Section 6.03 have been or will be satisfied on and as of the date
of the applicable Borrowing or issuance, amendment, renewal or extension.

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 7.01                             Organization; Powers.  Each of the
Borrower and the Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) subject to entry of the DIP Order and subject to any restrictions arising on
account of any Loan Party’s status as a “debtor” under the Bankruptcy Code, has
all requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and (c) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

 

Section 7.02                             Authority; Enforceability.  Subject to
entry of the DIP Order and the terms thereof, the Transactions are within the
Borrower’s and each Guarantor’s constituent powers and have been duly authorized
by all necessary corporate, limited liability company or partnership, and, if
required, stockholder action (including, without limitation, any action required
to be taken by any class of directors of the Borrower, whether interested or
disinterested, in order to ensure the due authorization of the Transactions). 
Each Loan Document to which a Loan Party is a party has been duly executed and
delivered by the Borrower and such Guarantor and constitutes a legal, valid and
binding obligation of the Borrower and such Guarantor, as applicable,
enforceable in accordance with its terms, subject to entry of the DIP Order and
further subject to applicable bankruptcy, insolvency, reorganization, moratorium
or

 

42

--------------------------------------------------------------------------------



 

other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 7.03                             Approvals; No Conflicts.  Subject to
entry of the DIP Order and the terms thereof, the Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person, nor is any such
consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
Transactions, except such as have been obtained or made and are in full force
and effect other than (i) the recording and filing of the Security Instruments
as required by this Agreement and the applicable DIP Order and (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, could not reasonably be expected to have a Material Adverse
Effect or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any Restricted
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default that is not excused by the Bankruptcy Code under any
indenture, agreement or other instrument binding upon the Borrower or any
Restricted Subsidiary or its Properties, or give rise to a right thereunder to
require any payment to be made by the Borrower or such Restricted Subsidiary and
(d) will not result in the creation or imposition of any Lien on any Property of
the Borrower or any Restricted Subsidiary (other than the Liens created by the
Loan Documents).

 

Section 7.04                             Financial Condition; No Material
Adverse Effect.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal year ended December 31, 2018,
reported on by Deloitte & Touche LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
March 31, 2019.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly financial statements.

 

(b)                                 Since the Petition Date, (i) there has been
no event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect and (ii) subject to the entry of the
DIP Order, the business of the Borrower and its Restricted Subsidiaries has been
conducted only in the ordinary course consistent with past business practices.

 

(c)                                  Neither the Borrower nor any Restricted
Subsidiary has on the date hereof any material Indebtedness (including
Disqualified Capital Stock) or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for Taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
(other than the Gas Balancing Obligations and the Swap Agreements listed on
Schedule 7.20) which are not referred to or reflected or provided for in the
Financial Statements.

 

Section 7.05                             Litigation.

 

(a)                                 Other than the Chapter 11 Cases and except
as set forth on Schedule 7.05, there are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Restricted Subsidiary (i) not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be

 

43

--------------------------------------------------------------------------------



 

expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the Transactions.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

Section 7.06                             Environmental Matters.  Except as could
not be reasonably expected to have a Material Adverse Effect (or with respect to
(b), (c), (d) and (e) below, where the failure to take such actions could not be
reasonably expected to have a Material Adverse Effect):

 

(a)                                 neither any Property of the Borrower or any
Restricted Subsidiary nor the operations conducted thereon violate any order or
requirement of any court or Governmental Authority or any Environmental Laws.

 

(b)                                 no Property of the Borrower or any
Restricted Subsidiary nor the operations currently conducted thereon or, to the
knowledge of the Borrower, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws.

 

(c)                                  all notices, permits, licenses, exemptions,
approvals or similar authorizations, if any, required to be obtained or filed in
connection with the operation or use of any and all Property of the Borrower and
each Restricted Subsidiary, including, without limitation, past or present
treatment, storage, disposal or release of a hazardous substance, oil and gas
waste or solid waste into the environment, have been duly obtained or filed, and
the Borrower and each Restricted Subsidiary are in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.

 

(d)                                 all hazardous substances, solid waste and
oil and gas waste, if any, generated at any and all Property of the Borrower or
any Restricted Subsidiary have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the knowledge of the Borrower, all such transport carriers
and treatment and disposal facilities have been and are operating in compliance
with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws.

 

(e)                                  the Borrower has taken all steps reasonably
necessary to determine and has determined that no oil, hazardous substances,
solid waste or oil and gas waste, have been disposed of or otherwise released
and there has been no threatened release of any oil, hazardous substances, solid
waste or oil and gas waste on or to any Property of the Borrower or any
Restricted Subsidiary except in compliance with Environmental Laws and so as not
to pose an imminent and substantial endangerment to public health or welfare or
the environment.

 

(f)                                   to the extent applicable, all Property of
the Borrower and each Restricted Subsidiary currently satisfies all design,
operation, and equipment requirements imposed by the OPA, and the Borrower does
not have any reason to believe that such Property, to the extent subject to the
OPA, will not be able to maintain compliance with the OPA requirements during
the term of this Agreement.

 

44

--------------------------------------------------------------------------------



 

(g)                                  neither the Borrower nor any Restricted
Subsidiary has any known contingent liability or Remedial Work in connection
with any release or threatened release of any oil, hazardous substance, solid
waste or oil and gas waste into the environment.

 

Section 7.07                             Compliance with the Laws and
Agreements.  Each of the Borrower and each Restricted Subsidiary is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect or such compliance is excused by the Bankruptcy Court.

 

Section 7.08                             Investment Company Act.  Neither the
Borrower nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 7.09                             Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP, (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (c) where such payment is in
excess of $1,000,000 and not contemplated in the approved Budget and would
result in a violation of the Budget Covenant (including Permitted Variances) or
(d) to the extent otherwise excused or prohibited by the Bankruptcy Code and not
otherwise authorized by the Bankruptcy Court.

 

Section 7.10                             ERISA.

 

(a)                                 Except to the extent excused by the
Bankruptcy Court or as a result of the filing of the Chapter 11 Cases, and
except as could not reasonably be expected to result in a Material Adverse
Effect, the Borrower, the Subsidiaries and each ERISA Affiliate have complied in
all respects with ERISA and, where applicable, the Code regarding each Plan.

 

(b)                                 Except to the extent excused by the
Bankruptcy Court or as a result of the filing of the Chapter 11 Cases, and
except as could not reasonably be expected to result in a Material Adverse
Effect, each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

 

(c)                                  Except as could not reasonably be expected
to result in a Material Adverse Effect, no act, omission or transaction has
occurred which could result in imposition on the Borrower, any Subsidiary or any
ERISA Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.

 

(d)                                 Except to the extent excused by the
Bankruptcy Court or as a result of the filing of the Chapter 11 Cases, and
except as could not reasonably be expected to result in a Material Adverse
Effect, full payment when due has been made of all amounts which the Borrower,
the Subsidiaries or any ERISA Affiliate is required under the terms of each Plan
or applicable law to have paid as contributions to such Plan as of the date
hereof.

 

45

--------------------------------------------------------------------------------



 

(e)                                  Neither the Borrower, nor any of the
Subsidiaries sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Borrower, or a Subsidiary in its sole
discretion at any time without any material liability other than the payment of
accrued benefits under such plan.

 

(f)                                   Neither the Borrower, the Subsidiaries nor
any ERISA Affiliate sponsors, maintains or contributes to, or has at any time in
the six-year period preceding the date hereof sponsored, maintained or
contributed to, any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code.

 

Section 7.11                             Disclosure; No Material Misstatements. 
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or any Restricted Subsidiary to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that actual results may vary
from the projected financial information).  There is no fact peculiar to the
Borrower or any Restricted Subsidiary which could reasonably be expected to have
a Material Adverse Effect or in the future is reasonably likely to have a
Material Adverse Effect and which has not been set forth in this Agreement or
the Loan Documents or the other documents, certificates and statements furnished
to the Administrative Agent or the Lenders by or on behalf of the Borrower or
any Restricted Subsidiary on the date hereof in connection with the transactions
contemplated hereby.  No statements or conclusions exist in any Reserve Report
which are based upon or include misleading information or which fail to take
into account material information regarding the matters reported therein to the
extent such misstatement, misleading information or failure could reasonably be
expected to have a Material Adverse Effect.

 

Section 7.12                             Insurance.  The Borrower has, and has
caused all its Restricted Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Restricted Subsidiaries.  After the date hereof, the Borrower shall take
prompt action to ensure the Administrative Agent is named as additional insureds
in respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

 

Section 7.13                             Restriction on Liens.  Other than any
restrictions arising on account of the Borrower’s or any Subsidiaries’ status as
a “debtor” under the Bankruptcy Code, neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than Capital Leases creating Liens permitted by Section 9.03(c), but then
only on the Property subject of such Capital Lease), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Secured Obligations and the Loan
Documents.

 

Section 7.14                             Subsidiaries.  Except as set forth on
Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a

 

46

--------------------------------------------------------------------------------



 

supplement to Schedule 7.14, the Borrower has no Subsidiaries and the Borrower
has no Foreign Subsidiaries.  Each Restricted Subsidiary on such schedule is a
Wholly-Owned Subsidiary.

 

Section 7.15                             Location of Business and Offices.  The
Borrower’s jurisdiction of organization is Delaware; the name of the Borrower as
listed in the public records of its jurisdiction of organization is Halcón
Resources Corporation; and the organizational identification number of the
Borrower in its jurisdiction of organization is 3761452 (or, in each case, as
set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(m) in accordance with Section 12.01).  The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(m) and Section 12.01(c)).  Each Restricted Subsidiary’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(m)).

 

Section 7.16                             Properties; Titles, Etc.  Other than as
a result of the Chapter 11 Cases and subject to any necessary orders or
authorization of the Bankruptcy Court:

 

(a)                                 Each of the Borrower and the Restricted
Subsidiaries has good and defensible title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to all
its other personal Properties, in each case, free and clear of all Liens except
Liens permitted by Section 9.03.  After giving full effect to the Excepted
Liens, the Borrower or the Restricted Subsidiary specified as the owner owns the
net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Borrower or such
Restricted Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Restricted Subsidiary’s net revenue interest
in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Borrower and the Restricted Subsidiaries
are valid and subsisting, in full force and effect, and there exists no default
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Borrower and the Restricted Subsidiaries including,
without limitation, all easements and rights of way, include all rights and
Properties necessary to permit the Borrower and the Restricted Subsidiaries to
conduct their business in all material respects in the same manner as its
business has been conducted prior to the date hereof.

 

(d)                                 All of the Properties of the Borrower and
the Restricted Subsidiaries which are reasonably necessary for the operation of
their businesses are in good working condition and are maintained in accordance
with prudent business standards, except for any such failure to maintain such
Properties, individually or in the aggregate, that could not reasonably be
expected to result in a Material Adverse Effect.

 

(e)                                  The Borrower and each Restricted Subsidiary
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual Property material to its business, and the use thereof by the
Borrower and such Restricted Subsidiary does not infringe upon the rights of any

 

47

--------------------------------------------------------------------------------



 

other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower and its Restricted Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                             Maintenance of Properties.  Subject to
any necessary order or authorization of the Bankruptcy Court and except for such
acts or failures to act as could not be reasonably expected to have a Material
Adverse Effect, the Oil and Gas Properties (and Properties unitized therewith)
of the Borrower and its Restricted Subsidiaries have been maintained, operated
and developed in a good and workmanlike manner and in conformity with all
Governmental Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries.  Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any
Restricted Subsidiary is subject to having allowable production reduced below
the full and regular allowable (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time) and (ii) none of the wells comprising a part of the Oil and Gas Properties
(or Properties unitized therewith) of the Borrower or any Restricted Subsidiary
is deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Restricted Subsidiary.  All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Restricted Subsidiaries that are necessary to conduct normal operations are
being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by the Borrower or any of
its Restricted Subsidiaries, in a manner consistent with the Borrower’s or its
Restricted Subsidiaries’ past practices (other than those the failure of which
to maintain in accordance with this Section 7.17 could not reasonably be
expected to have a Material Adverse Effect).

 

Section 7.18                             Gas Imbalances, Prepayments.  Except as
set forth on Schedule 7.18 or on the most recent certificate delivered pursuant
to Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
exceeding a volume equal to 2% of the total proved reserves (on an mcf
equivalent basis) set forth in the most recently delivered Reserve Report in the
aggregate.

 

Section 7.19                             Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.19, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or its Restricted Subsidiaries are
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on sixty (60)
days’ notice or less without penalty or detriment for the sale of production
from the Borrower’s or its Restricted Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.

 

48

--------------------------------------------------------------------------------



 

Section 7.20                             Swap Agreements.  Schedule 7.20, as of
the date hereof, and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(e), sets forth, a true and complete
list of all Swap Agreements of the Borrower and each Restricted Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.

 

Section 7.21                             Use of Loans.  Subject to the DIP
Order, the Borrower will use the proceeds of the Loans only for the following
payments, subject to the Budget and further subject to any Permitted Variance,
for (a) working capital and general corporate purposes of the Loan Parties
(including, without limitation, to provide cash collateral to secure the
issuance of letters of credit by third party providers, if needed), (b) the
payment of any Adequate Protection Liens and Claims payments in accordance with
the DIP Order, (c) professional fees as provided for in the DIP Order,
(d) expenses incurred in the administration of the Chapter 11 Cases or permitted
by the “first day” or “second day” orders and (e) payments due hereunder or
under the DIP Order.   The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan will be used for any purpose
which violates the provisions of Regulations T, U or X of the Board.

 

Section 7.22                             [Reserved].

 

Section 7.23                             Money Laundering.  The operations of
the Borrower and its Subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements including those of the Bank Secrecy Act, as amended by the USA
Patriot Act (Title III of Pub.  L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and its Subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no material action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened.

 

Section 7.24                             Foreign Corrupt Practices.  Neither the
Borrower nor any of its Subsidiaries, nor to the knowledge of any Loan Party,
any director, officer, agent or employee of the Borrower or any of its
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a material violation by such Persons of the FCPA, including
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Borrower and its Subsidiaries
have conducted their business in material compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

Section 7.25                             Anti-Corruption Laws; Sanctions; OFAC.

 

(a)                                 The Borrower has implemented and maintains
in effect policies and procedures designed to promote compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with applicable Anti-Corruption Laws and applicable Sanctions.

 

49

--------------------------------------------------------------------------------



 

(b)                                 The Borrower, its Subsidiaries, their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Loan Party being designated
as a Sanctioned Person.

 

(c)                                  None of (i) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (ii) to the
knowledge of the Borrower, any agent of the Borrower that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  The Borrower will not directly or, to its
knowledge, indirectly use the proceeds from the Loans or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any applicable Sanctions.

 

(d)                                 EEA Financial Institutions.  Neither the
Borrower nor any of its Restricted Subsidiaries is an EEA Financial Institution.

 

Section 7.26                             Perfection and Priority of Security
Interests.  Subject to entry of the DIP Order, the Secured Obligations shall
have the status and lien priority set forth in the DIP Order.

 

Section 7.27                             Valid Liens.  The Interim Order is (and
the Final Order when entered will be) effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid, binding
and enforceable perfected security interest in the Collateral without the
necessity of the execution of mortgages, security agreements, pledge agreements,
financing statements or other agreements or documents.

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until Payment in Full, the Borrower covenants and agrees with the Administrative
Agent and the Lenders that:

 

Section 8.01                             Financial Statements; Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than ninety (90) days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2019, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year (except for
the fiscal year ending December 31, 2019 for which no comparison shall be
required to be delivered), all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, except for any such qualification or exception resulting solely from the
impending maturity date of the Loans) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, commencing with the fiscal quarter
ending June 30, 2019, its consolidated balance sheet and related statements of
operations, stockholders’ equity

 

50

--------------------------------------------------------------------------------



 

and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(c)                                  Monthly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than thirty (30) days after the end of each of the first two fiscal months of
each fiscal quarter, commencing with the fiscal month ending July 31, 2019, the
Borrower’s consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such calendar
month, setting forth in each case in comparative form the figures for the
corresponding month of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

The Borrower represents and warrants that the Borrower and each of its
Subsidiaries file the financial statements provided under Section 8.01(a) and
Section 8.01(b) with the SEC and/or make such financial statements available to
potential holders of their 144A securities subject to the provisions of
Section 12.01(d).

 

(d)                                 Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a Compliance Certificate.

 

(e)                                  Certificate of Financial Officer — Swap
Agreements.  At any time as may be reasonably requested by the Majority Lenders
or the Administrative Agent, a certificate of a Financial Officer, in form and
substance satisfactory to the Administrative Agent, setting forth as of the last
Business Day of the calendar month preceding the date of such request, a true
and complete list of all Swap Agreements of the Borrower and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

 

(f)                                   Lender Calls.  The Borrower will
participate in conference calls every two weeks, or other form of
teleconference, with the Lenders, at such times as may be agreed by the Borrower
and the Majority Lenders, to discuss the cash flows and such other financial
information and operating information of the Borrower and its Subsidiaries as
the Lenders may request.

 

(g)                                  Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a) or upon the request of the Majority Lenders or the
Administrative Agent, a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.07, in form and substance
satisfactory to the Majority Lenders and, if requested by the Administrative
Agent (acting at the written direction of the Majority Lenders) or the Majority
Lenders, all copies of the applicable policies.

 

(h)                                 Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other material report or opinion submitted to
the Borrower or any of its Subsidiaries by independent accountants in connection
with any annual, interim or special audit made by them of the books of the

 

51

--------------------------------------------------------------------------------



 

Borrower or any such Subsidiary, and a copy of any response by the Borrower or
any such Subsidiary, or the Board of Directors of the Borrower or any such
Subsidiary, to such material report or opinion.

 

(i)                                     SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, and upon the
request of the Majority Lenders, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange and distributed by the Borrower to
its shareholders.  Documents required to be delivered pursuant to
Section 8.01(a), Section 8.01(b) and this Section 8.01(h) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Administrative Agent receives notice from the Borrower,
electronically or in writing, that such documents have been posted to EDGAR
and/or on its home page on the worldwide web (or such other free,
publicly-accessible internet database that may be established and maintained by
the SEC as a substitute for, or successor to, EDGAR).

 

(j)                                    Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

 

(k)                                 Lists of Purchasers.  Concurrently with the
delivery of the annual financial statements in accordance with Section 8.01(a),
a list of Persons who purchased at least 70% of the aggregate production of
Hydrocarbons from the Borrower and its Restricted Subsidiaries during the year
presented in such annual financial statements.

 

(l)                                     Notice of Sales of Oil and Gas
Properties and Unwinds of Swap Agreements.  In the event the Borrower or any
Restricted Subsidiary intends to sell, transfer, assign or otherwise Dispose of
at least $500,000 worth of any Oil and Gas Properties, Swap Agreements or any
Equity Interests in any Restricted Subsidiary in accordance with Section 9.13
(other than pursuant to clauses (a), (b) or (f) thereof), prior written notice
of such Disposition or Unwind, the price thereof and the anticipated date of
closing.

 

(m)                             Notice of Casualty Events.  Prompt written
notice, and in any event within three (3) Business Days after the Borrower
obtains knowledge of the occurrence of any Casualty Event or the commencement of
any action or proceeding that could reasonably be expected to result in a
Casualty Event having a fair market value in excess of $500,000.

 

(n)                                 Information Regarding Borrower and
Guarantors.  Prompt written notice (and in any event within ten (10) days after
the occurrence) of any change (i) in a Loan Party’s corporate name or in any
trade name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of the Loan Party’s chief
executive office or principal place of business, (iii) in the Loan Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Loan Party’s jurisdiction of organization,
and (v) in the Loan Party’s federal taxpayer identification number.

 

(o)                                 Production Report and Lease Operating
Statements.  Within sixty (60) days after the end of each fiscal quarter, a
report setting forth, for each calendar month during the then current fiscal
year to the end of such fiscal quarter on a production date basis, the volume of
production and sales attributable to production for which cash activity has been
recorded (and the prices at which such sales were made and the revenues derived
from such sales) for each such calendar month from the Oil and Gas

 

52

--------------------------------------------------------------------------------



 

Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.

 

(p)                                 Notices of Certain Changes.  Promptly, but
in any event within five (5) days after the execution thereof, copies of any
amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any Restricted Subsidiary.

 

(q)                                 Swap Agreement Projections.  No later than
forty-five (45) days after the end of each fiscal quarter, the Borrower shall
either (i) certify, represent and warrant that the internally forecasted
production from the Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries for all months in which the Borrower or one of its Restricted
Subsidiaries has Swap Agreements equals or exceeds their prior month’s
production of each of crude oil and natural gas, calculated separately, or
(ii) deliver an additional detailed forecasted production of each of crude oil
and natural gas, calculated separately, for the next 48 months or if any Swap
Agreements have a tenor in excess of 48 months, for a period corresponding to
the tenor of such Swap Agreements.

 

(r)                                    Issuance and Incurrences of
Indebtedness.  Five (5) Business Days prior written notice of the incurrence by
the Borrower or any Restricted Subsidiary of any Indebtedness in excess of
$250,000 as well as the amount thereof, the anticipated closing date and
definitive documentation for the foregoing and any other related information
reasonably requested.

 

(s)                                   Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary
(including, without limitation, any Plan and any reports or other information
required to be filed by the Borrower or any of the Subsidiaries under ERISA in
respect of any Plan), or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent or any Lender may reasonably
request.

 

(t)                                    Delivery of Information Electronically. 
Notices to the Administrative Agent and the Lenders under this Section 8.01 may
be delivered or furnished by electronic communications established by
Administrative Agent pursuant to Section 12.01(d) of this Agreement .

 

(u)                                 Budget Update.

 

(i)                                     On September 5, 2019 and on each fourth
Thursday thereafter the Company will provide to the Administrative Agent a new
thirteen-week budget covering the thirteen-week period commencing on the
immediately preceding Monday and otherwise in form and substance substantially
similar to the Initial Budget and containing information reasonably requested by
the Majority Lenders (such budget, together with the Initial Budget, the
“Budget”); provided that the Majority Lenders, in their sole discretion, or the
Financial Advisor, in its sole discretion, shall have the right to approve or
dispute any updates or amendments contained in any budget delivered pursuant to
this clause (i) by providing the Borrower notice thereof within four
(4) Business Days after the delivery by the Borrower of such updates or
amendments; provided, further, that, (x) to the extent the Majority Lenders or
the Financial Advisor provides such approval within such period of four
(4) Business Days, the updates or amendments contained in any such budget shall
constitute the Budget upon the expiration of such period of four (4) Business
Days, and (y) to the extent the Majority Lenders or the Financial Advisor does
not provide such approval notice within such period of four (4) Business Days,
then the Budget in effect prior thereto, without giving effect to such updates
or amendments, shall continue to constitute the Budget until otherwise agreed to
among the Borrower and the Majority Lenders or the Financial Advisor;

 

53

--------------------------------------------------------------------------------



 

(ii)                                  Concurrently with the delivery of the new
thirteen-week budget pursuant to clause (i) above, the Company will provide to
the Administrative Agent a variance report (the “Variance Report”) in form and
substance reasonably satisfactory to the Majority Lenders, detailing the
following:

 

(A)                               the aggregate Operating Disbursements and
other disbursements of the Loan Parties and their Subsidiaries during the four
week period ending on the Testing Date (in the case of the first Variance
Report, for the period from August 5, 2019 through September 1, 2019) (the
“Testing Period”); and

 

(B)                               any variance (whether plus or minus and
expressed as a percentage) between the aggregate Operating Disbursements made
during such Testing Period by the Loan Parties and their Subsidiaries against
the aggregate Operating Disbursements set forth in the Budget for such Testing
Period.

 

(v)                                 Advance Notice of Pleadings.  (i) As soon as
reasonably practicable in advance of filing with the Bankruptcy Court or
delivering to any statutory committee appointed in the Chapter 11 Cases or the
U.S. Trustee, as the case may be, the Final Order and all other proposed orders
and pleadings related to the Loans and the Loan Documents, any other financing
or use of cash collateral, any sale or other disposition of Collateral outside
the ordinary course, cash management, Adequate Protection Liens and Claims, any
plan of reorganization and/or any disclosure statement related thereto (and, in
the case of the “first day” and “second day” orders, which shall be in form and
substance reasonably satisfactory to the Majority Lenders (it being understood
that drafts approved by counsel to the Majority Lenders prior to the Petition
Date are satisfactory)) and (ii) by the earlier of (A) two Business Days prior
to being filed (and if impracticable, then as soon as possible and in no event
later than promptly after being filed) on behalf of any of the Debtors with the
Bankruptcy Court or (B) at the same time as such documents are provided by any
of the Debtors to any statutory committee appointed in the Chapter 11 Cases or
the U.S. Trustee, all other notices, filings, motions, pleadings or other
information concerning the financial condition of the Loan  Parties or any of
their Subsidiaries or other Indebtedness of the Loan Parties or any request for
relief under Section 363, 365, 1113 or 1114 of the Bankruptcy Code or
Section 9019 of the Federal Rules of Bankruptcy Procedure.

 

Section 8.02                             Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a)                                 Defaults.  The occurrence of any Default or
Event of Default;

 

(b)                                 Governmental Matters.  The filing or
commencement of, or the threat in writing of, any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority (other than the Bankruptcy Court) against or affecting the Borrower or
any Affiliate thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Lenders that could reasonably be
expected to be adversely determined and result in liability in excess of $5.0
million not fully covered by insurance, subject to normal deductibles; and

 

(c)                                  Other than the filing of the Chapter 11
Cases, any other development that results in, or could reasonably be expected to
result in a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

54

--------------------------------------------------------------------------------



 

Section 8.03                             Existence; Conduct of Business.  The
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.12.

 

Section 8.04                             Payment of Obligations.  The Borrower
will, and will cause each Restricted Subsidiary to, pay its obligations,
including Tax liabilities of the Borrower and all of its Subsidiaries before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect or result in the seizure or levy of any Property of
the Borrower or any Subsidiary, (d) such payment would be in violation of the
Budget Covenant, including Permitted Variances or (e) such payment is excused
by, or otherwise prohibited by the provisions of the Bankruptcy Code or as a
result of the Chapter 11 Cases.

 

Section 8.05                             Performance of Obligations under Loan
Documents.  The Borrower will pay the Loans according to the reading, tenor and
effect thereof, and the Borrower will, and will cause each Restricted Subsidiary
to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

Section 8.06                             Operation and Maintenance of
Properties.  Except for the rejection of any contract in connection with the
pendency of the Chapter 11 Cases which is permitted pursuant to an Acceptable
Plan of Reorganization or a motion filed by or after consultation with the
Majority Lenders and matters that could not reasonably be expected to result in
a Material Adverse Effect, the Borrower, at its own expense, will, and will
cause each Restricted Subsidiary to, subject to any necessary order or
authorization of the Bankruptcy Court:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable pro ration requirements and Environmental Laws,
and all applicable laws, rules and regulations of every other Governmental
Authority from time to time constituted to regulate the development and
operation of Oil and Gas Properties and the production and sale of Hydrocarbons
and other minerals therefrom.

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted preserve, maintain and keep in good repair, working order and
efficiency (ordinary wear and tear excepted) all of its Oil and Gas Properties
and other Properties, including, without limitation, all equipment, machinery
and facilities.

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things

 

55

--------------------------------------------------------------------------------



 

necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties.

 

(e)                                  to the extent the Borrower is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.

 

Section 8.07                             Insurance.  The Borrower will, and will
cause each Restricted Subsidiary to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.  Upon request of the
Majority Lenders or the Administrative Agent (acting at the written direction of
the Majority Lenders), the loss payable clauses or provisions in said insurance
policy or policies insuring any of the collateral for the Loans shall be
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will use
commercially reasonable efforts to give at least thirty (30) days prior notice
of any cancellation to the Administrative Agent, but in any event not less than
ten (10) days prior notice of such cancellation.

 

Section 8.08                             Books and Records; Inspection Rights. 
The Borrower will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent (acting at the written
direction of the Majority Lenders) or any Lender, upon reasonable prior notice,
to visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as reasonably
requested.

 

Section 8.09                             Compliance with Laws.

 

(a)                                 Subject to any necessary Bankruptcy Court
approval, the Borrower will, and will cause each Restricted Subsidiary to,
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect or where payment is excused or otherwise prohibited by
the provisions of the Bankruptcy Code or as a result of the Chapter 11 Cases.

 

(b)                                 The Borrower will maintain in effect and
enforce policies and procedures regarding compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 8.10                             Environmental Matters.

 

(a)                                 Subject to any necessary order or
authorization of the Bankruptcy Court, the Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Subsidiary
and each Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not

 

56

--------------------------------------------------------------------------------



 

dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Subsidiaries’ obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than five (5) days after the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any landowner or other third party against the Borrower or its
Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws (excluding routine testing and corrective
action) if the Borrower reasonably anticipates that such action will result in
liability (whether individually or in the aggregate) in excess of $2.5 million,
not fully covered by insurance, subject to normal deductibles.

 

(c)                                  The Borrower will, and will cause each
Subsidiary to, provide environmental audits and tests in accordance with
American Society of Testing Materials standards upon request by the
Administrative Agent (acting at the written direction of the Majority Lenders)
and no more than once per year in the absence of any Event of Default (or as
otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority), in connection with any future acquisitions of Oil
and Gas Properties or other Properties.

 

Section 8.11                             Further Assurances.

 

(a)                                 The Borrower at its expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, financing statements, agreements
and instruments, and take all further action (including filing Uniform
Commercial Code and other financing statements, mortgages, deeds of trust and
control agreements), reasonably requested by the Administrative Agent (acting at
the written direction of the Majority Lenders) to comply with, cure any defects
or accomplish the conditions precedent, covenants and agreements of the Borrower
or any Restricted Subsidiary, as the case may be, in the Loan Documents,
including the Notes, if requested, or to further evidence and more fully
describe the collateral intended as security for the Secured Obligations, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to grant, perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any

 

57

--------------------------------------------------------------------------------



 

notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Majority Lenders, to ensure
that the Administrative Agent, on behalf of the Secured Parties, has a perfected
security interest in all assets of the Loan Parties.  In addition, at the
Administrative Agent’s reasonable written request (acting at the written
direction of the Majority Lenders), the Borrower, at its sole expense, shall
enter into any Security Instruments to evidence the Liens on the Collateral and
provide any information requested to identify any Collateral, including any
Mortgages, all in form and substance reasonably satisfactory to the
Administrative Agent (all of which shall be in recordable form for the
applicable jurisdiction) or any other information reasonably requested in
connection with the identification of any Collateral. Without limiting the
foregoing and the terms of the Security Instruments, upon the acquisition by any
Loan Party after the Closing Date of any assets, including, but not limited to,
any after-acquired owned real property, such Loan Party shall execute and
deliver such mortgages, deeds of trust, security instruments, and financing
statements, certificates and opinions of counsel (where applicable) as may be
necessary to vest in the Administrative Agent, a perfected security interest in
such after-acquired property and to have such after-acquired property added to
the Collateral, and thereupon all provisions of this Agreement and the other
Loan Documents relating to the Collateral shall be deemed to relate to such
after-acquired property to the same extent and with the same force and effect.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent or its designee to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral (including, without limitation, the Mortgaged Property) without
the signature of the Borrower or any other Guarantor where permitted by law.  A
carbon, photographic or other reproduction of the Security Instruments or any
financing statement covering the Collateral (including, without limitation, the
Mortgaged Property) or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

Section 8.12                             Reserve Reports.

 

(a)                                 On or before April 1st and October 1st of
each year, commencing April 1, 2019, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Borrower and its Subsidiaries as of the immediately preceding
December 31st and June 30th, as applicable.  The Reserve Report as of
December 31st of each year shall be prepared by one or more Approved Petroleum
Engineers, and the June 30th Reserve Report of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate in all material respects and to have
been prepared in accordance with the procedures used in the immediately
preceding December 31st Reserve Report.

 

(b)                                 [Reserved].

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a Reserve
Report Certificate substantially in the form of Exhibit J from a Responsible
Officer certifying that in all material respects: (i) the information contained
in the Reserve Report and any other information delivered in connection
therewith is true and correct in all material respects, (ii) the Borrower or its
Restricted Subsidiaries owns good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 9.03, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments in excess of the volume specified in Section 7.18
with respect to its Oil and Gas Properties evaluated in such Reserve Report
which would require the Borrower or any Restricted Subsidiary to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of their Oil and Gas Properties have been sold since the date of the
last Reserve Report

 

58

--------------------------------------------------------------------------------



 

except as set forth on an exhibit to the certificate, which exhibit shall list
all of its Oil and Gas Properties sold other than Hydrocarbons sold in the
ordinary course of business and in such detail as reasonably required by the
Majority Lenders, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrower could reasonably be
expected to have been obligated to list on Schedule 7.19 had such agreement been
in effect on the date hereof and (vi) attached thereto is a schedule of the Oil
and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the PV-9 that such Mortgage
Properties represent (the certificate described herein, the “Reserve Report
Certificate”).

 

Section 8.13                             [Reserved].

 

Section 8.14                             Additional Collateral; Additional
Guarantors.

 

(a)                                 [Reserved].

 

(b)                                 In the event that the Borrower forms or
acquires any Domestic Subsidiary after the date hereof, the Borrower shall cause
such Domestic Subsidiary to guarantee and secure the Secured Obligations
pursuant to the Guaranty Agreement within 30 days of the formation or
acquisition of such Domestic Subsidiary.  In connection with any such guaranty
and security interest grant, the Borrower shall, or shall cause (A) such
Subsidiary to, execute and deliver a supplement to the Guaranty Agreement
executed by such Subsidiary, (B) the owners of the Equity Interests of such
Subsidiary who are Loan Parties to pledge all of the Equity Interests of such
new Subsidiary and (C) execute and deliver such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent (acting at the written direction of the Majority
Lenders).

 

(c)                                  In the event that the Borrower or any
Domestic Subsidiary becomes the owner of a Foreign Subsidiary, the Borrower
shall, or shall cause such Domestic Subsidiary to, (i) pledge sixty-six and two
thirds percent (66-2/3%) of all the voting Equity Interests of such Foreign
Subsidiary and 100% of the nonvoting Equity Interests of such Foreign Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing such Equity Interests of such Foreign Subsidiary, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (ii) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent (acting at the written direction of the
Majority Lenders).

 

Section 8.15                             ERISA Compliance.  The Borrower will
promptly furnish and will cause the Subsidiaries to promptly furnish to the
Administrative Agent and the Lenders (i) promptly after the filing thereof with
the United States Secretary of Labor or the Internal Revenue Service, copies of
each annual and other report with respect to each Plan, other than a
Multiemployer Plan, or any trust created thereunder, and (ii) promptly upon
becoming aware of the occurrence of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan, other than a Multiemployer Plan, or any trust created thereunder, a
written notice signed by the President or the principal Financial Officer or the
Subsidiary, as the case may be, specifying the nature thereof, what action the
Borrower or the Subsidiary is taking or proposes to take with respect thereto,
and, when known, any action taken or proposed by the Internal Revenue Service or
the Department of Labor with respect thereto if such action could reasonably be
expected to result in liability to the Borrower, the Guarantors or their
respective Subsidiaries (whether individually of in the aggregate) in excess of
$10.0 million.

 

Section 8.16                             [Reserved].

 

59

--------------------------------------------------------------------------------



 

Section 8.17                             [Reserved].

 

Section 8.18                             Marketing Activities.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, engage in
marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (i) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries that
the Borrower or one of its Restricted Subsidiaries has the right to market
pursuant to joint operating agreements, unitization agreements or other similar
contracts that are usual and customary in the oil and gas business and
(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e., corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

 

Section 8.19                             Keepwell.  The Borrower will, and will
cause each Guarantor to, provide such funds or other support as may be needed
from time to time by the Borrower or any Guarantor, as applicable, to honor all
of its obligations under this Agreement and any other Loan Document in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 8.19 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 8.19, or otherwise under this Agreement or any other Loan Document, as
it relates to the Borrower, any Restricted Subsidiary or any Guarantor, as
applicable, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Loan Party under this Section 8.19 shall remain in full force and effect until
Payment in Full.  The Borrower intends that this Section 8.19 constitute, and
this Section 8.19 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit the Borrower and any Guarantor, as applicable, for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 8.20                             Milestones. The Loan Parties shall
ensure the satisfaction of the following milestones (collectively, the
“Milestones” and each a “Milestone”), unless waived or extended with the consent
of the Majority Lenders or the Administrative Agent (acting at the written
direction of the Majority Lenders):

 

(a)                                 On or before thirty (30) days after the
Petition Date at 11:59 p.m. (New York City time), the Final Order shall have
been entered by the Bankruptcy Court.

 

(b)                                 On or before seventy five (75) days after
the Petition Date at 11:59 p.m. (New York City time), the Bankruptcy Court shall
have entered an order confirming an Acceptable Plan of Reorganization.

 

(c)                                  On or before ninety five (95) days after
the Petition Date, the effective date of an Acceptable Plan of Reorganization
shall have occurred.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01                             [Reserved].

 

60

--------------------------------------------------------------------------------



 

Section 9.02                             Indebtedness.  The Borrower will not,
and will not permit any Restricted Subsidiary to, incur, create, assume or
suffer to exist any Indebtedness, except:

 

(a)                                 the Loans, any Notes or other Secured
Obligations arising under the Loan Documents or any Secured Swap Agreement any
guaranty of or suretyship arrangement for the Loans, any Notes or other Secured
Obligations arising under the Loan Documents, and any deferred put premiums
associated with Swap Agreements entered into with an Approved Counterparty;

 

(b)                                 any Indebtedness of the Borrower and its
Restricted Subsidiaries existing on the Petition Date and that is set forth on
Schedule 9.02;

 

(c)                                  accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services, from time to time incurred in the ordinary course of business which
are not greater than sixty (60) days past the date of invoice or delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP;

 

(d)                                 Indebtedness (including guarantees) under
Capital Leases, provided that the aggregate amount of such Indebtedness and
Indebtedness incurred pursuant to Section 9.02(i) and Section 9.02(l) does not
exceed $2.5 million;

 

(e)                                  Indebtedness associated with worker’s
compensation claims, performance, bid, surety or similar bonds or surety
obligations required by Governmental Requirements or third parties in connection
with the operation of the Oil and Gas Properties;

 

(f)                                   intercompany Indebtedness between the
Borrower and any Restricted Subsidiary or between Restricted Subsidiaries to the
extent permitted by Section 9.05(g); provided that such Indebtedness is not
held, assigned, transferred, negotiated or pledged to any Person other than a
Loan Party, and, provided further, that any such Indebtedness owed by either the
Borrower or a Guarantor shall be subordinated to the Secured Obligations on
terms set forth in the Guaranty Agreement;

 

(g)                                  endorsements of negotiable instruments for
collection in the ordinary course of business;

 

(h)                                 Indebtedness incurred to finance insurance
premiums;

 

(i)                                     Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of any fixed
or capital assets, including Indebtedness assumed in connection with the
acquisition of such assets; provided that (i) the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (ii) the aggregate amount of such Indebtedness
and Indebtedness incurred pursuant to Section 9.02(d) and Section 9.02(l) does
not exceed $2.5 million;

 

(j)                                    [reserved];

 

(k)                                 [reserved]; and

 

(l)                                     other Indebtedness, provided that the
aggregate amount of such Indebtedness and other Indebtedness incurred pursuant
to Section 9.02(d) and Section 9.02(i) does not exceed $2.5 million .

 

61

--------------------------------------------------------------------------------



 

Section 9.03                             Liens.  The Borrower will not, and will
not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

 

(a)                                 Liens securing the payment of any Secured
Obligations;

 

(b)                                 (i) Liens existing on the Petition Date and,
to the extent such Liens secure Indebtedness in an amount in excess of $1.0
million, set forth on Schedule 9.03 and (ii) Excepted Liens;

 

(c)                                  Liens securing (i) Capital Leases permitted
by Section 9.02(d) but only on the Property under lease and (ii) Indebtedness
for any fixed or capital assets pursuant to Section 9.02(i) but only on the
fixed or capital assets financed by such Indebtedness;

 

(d)                                 Liens securing Indebtedness permitted by
Section 9.02(h) or other obligations related to the payment of insurance
premiums; provided that such Liens do not extend to any Property of the Borrower
or its Restricted Subsidiaries other than Property of the type customarily
subject to such Liens (including rights under the insurance policies purchased
by such premiums);

 

(e)                                  Liens not otherwise permitted by the
foregoing clauses of this Section 9.03; provided that the aggregate principal or
face amount of all Indebtedness secured under this Section 9.03(e) shall not
exceed $1.0 million;

 

(f)                                   Liens in respect of Adequate Protection
Liens and Claims; and

 

(g)                                  Liens securing the Prepetition Obligations
under the Prepetition Loan Documents; provided that such Liens are subject to
the terms and conditions of the DIP Order.

 

Section 9.04                             Restricted Payments.  The Borrower will
not, and will not permit any of its Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its stockholders or make any distribution of its Property to its
Equity Interest holders, except (i) the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Capital Stock), (ii) Subsidiaries may
declare and pay dividends or any other distributions to the Borrower or any
Guarantor with respect to their Equity Interests, (iii) [reserved],
(iv)[reserved], and (v) the Borrower may (a) declare and pay in respect of
preferred Equity Interests (which are not Disqualified Capital Stock) regularly
scheduled dividends in additional Equity Interests (which are not Disqualified
Capital Stock) as and when the same accrue and are payable at the stated
dividend rate, (b) issue Equity Interests (which are not Disqualified Capital
Stock) in connection with a conversion of such preferred Equity Interests into
other Equity Interests, and (c) make cash payments in lieu of fractional shares
in connection with any such conversion of preferred Equity Interests.

 

Except as expressly permitted by the terms and conditions set forth in the DIP
Order or this Section 9.04, no Loan Party shall, directly or indirectly, repay,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness for borrowed money existing on
the Petition Date, except, (a) as expressly provided for in any order entered by
the Bankruptcy Court that is acceptable to the Majority Lenders, (b) payments
that are made substantially simultaneous with or following Payment in Full,
(c) payments contemplated by the Budget, including payments of interest in
respect of the Prepetition Credit Agreement and (d) payments of other
Indebtedness in an amount not to exceed $250,000.

 

62

--------------------------------------------------------------------------------



 

Section 9.05                             Investments, Loans and Advances.  The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

 

(a)                                 Investments made on or prior to the Petition
Date in the entities described in Schedule 7.14 or as set forth on Schedule
9.05;

 

(b)                                 accounts receivable arising in the ordinary
course of business;

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof;

 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in one of the two highest grades by S&P
or Moody’s;

 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least $100.0
million (as of the date of such bank or trust company’s most recent financial
reports) and has a short term deposit rating of no lower than A2 or P2, as such
rating is set forth from time to time, by S&P or Moody’s, respectively or, in
the case of any Foreign Subsidiary, a bank organized in a jurisdiction in which
the Foreign Subsidiary conducts operations having in excess of $500.0 million
(or its equivalent in another currency);

 

(f)                                   deposits in money market funds investing
primarily in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e);

 

(g)                                  Investments (i) made by the Borrower in or
to the Guarantors, (ii) made by any Restricted Subsidiary in or to the Borrower
or any Guarantor, (iii) made by the Borrower or any Restricted Subsidiary in or
to any Foreign Subsidiary in an aggregate amount at any one time outstanding not
to exceed $1.0 million and (iv) made by a Foreign Subsidiary to any other
Foreign Subsidiary;

 

(h)                                 subject to the limits in
Section 9.07, Investments (including, without limitation, capital contributions)
in general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or a Restricted Subsidiary with others in the
ordinary course of business; provided that (i) any such venture is engaged
exclusively in oil and gas exploration, development, production, processing and
related activities, including transportation, (ii) the interest in such venture
is acquired in the ordinary course of business and on fair and reasonable terms
and (iii) such venture interests acquired and capital contributions made (valued
as of the date such interest was acquired or the contribution made) do not
exceed, in the aggregate at any time outstanding an amount equal to $1.0
million;

 

(i)                                     subject to the limits in
Section 9.07, Investments in direct ownership interests in additional Oil and
Gas Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America;

 

(j)                                    loans or advances to employees, officers
or directors in the ordinary course of business of the Borrower or any of its
Restricted Subsidiaries, in each case only as permitted by

 

63

--------------------------------------------------------------------------------



 

applicable law, including Section 402 of the Sarbanes Oxley Act of 2002, but in
any event not to exceed $250,000 in the aggregate at any time;

 

(k)                                 Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to the Borrower or any Restricted Subsidiary as a
result of a bankruptcy or other insolvency proceeding of the obligor in respect
of such debts or upon the enforcement of any Lien in favor of the Borrower or
any of its Restricted Subsidiaries; provided that the Borrower shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this
Section 9.05(k) exceeds $1.0 million;

 

(l)                                     [reserved]; and

 

(m)                             other Investments not to exceed $1.0 million.

 

Section 9.06                             [Reserved].

 

Section 9.07                             Nature of Business; International
Operations.  Neither the Borrower nor any Restricted Subsidiary will allow any
material change to be made in the character of its business (a) as an
independent oil and gas exploration, development and production company, and
(b) activities incidental to the foregoing.  From and after the date hereof, the
Borrower and its Domestic Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States.

 

Section 9.08                             [Reserved].

 

Section 9.09                             Proceeds of Loans.

 

(a)                                 The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by
Section 7.21.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent (acting at
the written direction of the Majority Lenders), the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

 

(b)                                 The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

64

--------------------------------------------------------------------------------



 

Section 9.10                             ERISA Compliance.  The Borrower will
not, and will not permit any Subsidiary to, at any time:

 

(a)                                 engage, or permit any ERISA Affiliate to
engage, in any transaction in connection with which the Borrower, a Subsidiary
or any ERISA Affiliate could be subjected to either a civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code, if either of which would have a
Material Adverse Effect.

 

(b)                                 except to the extent excused by the
Bankruptcy Code or as a result of the filing of the Chapter 11 Cases, fail to
make, or permit any ERISA Affiliate to fail to make, full payment when due of
all amounts which, under the provisions of any such Plan, agreement relating
thereto or applicable law, the Borrower, a Subsidiary or any ERISA Affiliate is
required to pay as contributions thereto, if such failure could reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to (i) any employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability other than the payment of accrued benefits under such plan,
or (ii) any employee pension benefit plan, as defined in section 3(2) of ERISA,
that is subject to Title IV of ERISA, section 302 of ERISA or section 412 of the
Code.

 

Section 9.11                             Sale or Discount of Receivables. 
Except for (a) receivables obtained by the Borrower or any Restricted Subsidiary
out of the ordinary course of business or (b) the settlement of joint interest
billing accounts in the ordinary course of business or discounts granted to
settle collection of accounts receivable or the sale of defaulted accounts
arising in the ordinary course of business in connection with the compromise or
collection thereof and not in connection with any financing transaction, neither
the Borrower nor any Restricted Subsidiary will discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

 

Section 9.12                             Merger, Etc.  The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its Property (except
as permitted by Section 9.13) to any other Person (whether now owned or
hereafter acquired) (any such transaction, a “consolidation”), or liquidate or
dissolve; provided that the Borrower or any Restricted Subsidiary may
participate in a consolidation with any other Person; provided that:

 

(a)                                 any Restricted Subsidiary (including a
Foreign Subsidiary) may participate in a consolidation with the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
any other Restricted Subsidiary that is a Domestic Subsidiary (provided that if
one of such parties to the consolidation is a Foreign Subsidiary, such Domestic
Subsidiary shall be the continuing or surviving Person) and if one of such
Restricted Subsidiaries is a Wholly-Owned Subsidiary, then the surviving Person
shall be a Wholly-Owned Subsidiary;

 

(b)                                 any Foreign Subsidiary of the Borrower may
participate in a consolidation with any one or more Foreign Subsidiaries;
provided that if one of such Foreign Subsidiaries is a Wholly-Owned Subsidiary,
the survivor shall be a Wholly-Owned Subsidiary.

 

65

--------------------------------------------------------------------------------



 

Section 9.13                             Sale of Properties.  The Borrower will
not, and will not permit any Restricted Subsidiary to, sell, assign, farm-out,
convey or otherwise transfer any Property except for:

 

(a)                                 the sale of Hydrocarbons and geological and
seismic data in the ordinary course of business;

 

(b)                                 farmouts of undeveloped acreage and
assignments in connection with such farmouts;

 

(c)                                  the sale or transfer of Property that is no
longer necessary for the business of the Borrower or such Restricted Subsidiary;

 

(d)                                 [reserved];

 

(e)                                  the sale or other Disposition (including
Casualty Events) of any Oil and Gas Property or any interest therein or any
Restricted Subsidiary owning Oil and Gas Properties or the Unwind of Swap
Agreements; provided that (i) 75% of the consideration received in respect of
any such sale or other Disposition shall be cash or other Oil and Gas
Properties, (ii) the consideration received in respect of any such sale or other
Disposition shall be equal to or greater than the fair market value of the asset
subject of such sale or other Disposition, and if such fair market value is
greater than $2.5 million, the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower certifying to the fair market value and that
the board of directors of the Borrower has reasonably determined such, (iii) if
any such sale or other Disposition is of a Restricted Subsidiary owning Oil and
Gas Properties, such sale or other Disposition shall include all the Equity
Interests owned by the Borrower and its Restricted Subsidiaries of such
Restricted Subsidiary and (iv) the aggregate fair market value of all assets
Disposed of pursuant to this clause (e) shall not exceed $5.0 million;

 

(f)                                   sales and other transfers of Properties
between the Borrower and any Restricted Subsidiary or between any Restricted
Subsidiary and any other Restricted Subsidiary; and

 

(g)                                  if no Default or Event of Default then
exists, sales and other dispositions of Properties not otherwise permitted above
having a fair market value not to exceed $2.0 million during any 12 month
period.

 

Section 9.14                             Environmental Matters.  The Borrower
will not, and will not permit any Restricted Subsidiary to, cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.15                             Transactions with Affiliates.  The
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Guarantors) unless such transactions are otherwise permitted under this
Agreement and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate.

 

Section 9.16                             Subsidiaries.  The Borrower will not,
and will not permit any Restricted Subsidiary to, create or acquire any
additional Restricted Subsidiary unless the Borrower gives written notice to the
Administrative Agent of such creation or acquisition and complies with
Section 8.14(b).  All

 

66

--------------------------------------------------------------------------------



 

Restricted Subsidiaries will be Wholly-Owned Subsidiaries, except as the result
of (a) transactions permitted under Section 9.05, Section 9.12 or Section 9.13,
and (b) the issuance of Equity Interests by a Restricted Subsidiary that is not
a Guarantor in an aggregate amount not to exceed $1.0 million during any fiscal
year.

 

Section 9.17                             Negative Pledge Agreements; Dividend
Restrictions.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Restricted Subsidiary
from paying dividends or making distributions to the Borrower or any Guarantor,
or which requires the consent of or notice to other Persons in connection
therewith; provided, however, the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement,
the Security Instruments, the Prepetition Loan Documents or the Prepetition Note
Documents, (b) any leases, licenses or similar contracts as they affect any
Property or Lien subject to a lease or license, (c) any contract, agreement or
understanding creating Liens on Capital Leases permitted by Section 9.03(c) (but
only to the extent related to the Property on which such Liens were created) and
(d) any restriction with respect to a Subsidiary imposed pursuant to an
agreement entered into for the direct or indirect sale or disposition of all or
substantially all of the equity or Property of such Subsidiary (or the Property
that is subject to such restriction) pending the closing of such sale or
disposition to the extent such sale is permitted under this Agreement,
(e) customary provisions with respect to the distribution of Property in joint
venture agreements, (f) prohibitions, encumbrances or other restrictions imposed
by Governmental Requirements, (g) in the case of any Subsidiary that is a
Wholly-Owned Subsidiary of the Borrower, prohibitions, encumbrances or
restrictions imposed by its organizational documents or any related joint
venture or similar agreement, provided that such prohibitions, encumbrances or
restrictions apply only to such Subsidiary and to any Equity Interests in such
Subsidiary but only with respect to granting, conveying, creation or imposition
of any Lien and (h) prohibitions, encumbrances or other restrictions imposed by
any agreement relating to secured Indebtedness permitted by Section 9.02(i),
provided that such prohibitions, encumbrances or other restrictions apply only
to the assets securing such Indebtedness.

 

Section 9.18                             Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower will not allow gas imbalances, take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or such Restricted
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed a volume equal to 2% of the
total proved reserves (on an mcf equivalent basis) set forth in the most
recently delivered Reserve Report in the aggregate.

 

Section 9.19                             Swap Agreements.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Swap Agreements with any Person
other than:

 

(i)                                     Swap Agreements in respect of
commodities entered into not for speculative purposes with an Approved
Counterparty and the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect, other than puts, floors and basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed, (A) 85% of the
Projected Production for each month during the period during which such Swap
Agreement is in effect for crude oil, natural gas liquids and natural gas, for
the period of 24 months following the date such Swap Agreement is executed and
(B) 85% of the reasonably anticipated Hydrocarbon production from the total
Proved Reserves of the Borrower and its Restricted Subsidiaries (as forecast
based upon the most recently delivered Reserve Report), each month

 

67

--------------------------------------------------------------------------------



 

during the period during which such Swap Agreement is in effect for crude oil,
natural gas liquids and natural gas, calculated on a barrel of oil equivalent
basis, for the period of 25 to 60 months following the date such Swap Agreement
is executed; and

 

(ii)                                  Swap Agreements in respect of interest
rates with an Approved Counterparty, as follows: (i) Swap Agreements effectively
converting interest rates from fixed to floating, the notional amounts of which
(when aggregated and netted with all other Swap Agreements of the Borrower and
its Restricted Subsidiaries then in effect effectively converting interest rates
from fixed to floating) do not exceed 50% of the then outstanding principal
amount of the Borrower’s Indebtedness for borrowed money which bears interest at
a fixed rate and (ii) Swap Agreements effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated and netted
with all other Swap Agreements of the Borrower and its Restricted Subsidiaries
then in effect effectively converting interest rates from floating to fixed) do
not exceed 75% of the then outstanding principal amount of the Borrower’s
Indebtedness for borrowed money which bears interest at a floating rate.

 

(b)                                 In no event shall any Swap Agreement (other
than a Secured Swap Agreement) contain any requirement, agreement or covenant
for the Borrower or any Restricted Subsidiary to post collateral or margin to
secure their obligations under such Swap Agreement or to cover market exposures
except to the extent permitted by Section 9.03(e).

 

(c)                                  [Reserved.]

 

(d)                                 If, after the end of any fiscal quarter of
the Borrower, the aggregate volume of all Swap Agreements in respect of
commodities for which settlement payments were calculated in such fiscal quarter
(other than basis differential swaps on volumes hedged by other Swap Agreements)
exceeded, or will exceed, 100% of actual production of crude oil, natural gas
and natural gas liquids, calculated separately, in such fiscal quarter, then the
Borrower shall within twenty (20) Business Days following the last day of such
fiscal quarter (or such later time to which the Majority Lenders may agree in
their sole discretion) terminate, create off-setting positions, allocate volumes
to other production the Borrower or any Subsidiary is marketing, or otherwise
Unwind existing Swap Agreements such that, at such time, future hedging volumes
will not exceed 100% of reasonably anticipated projected production from proved,
developed producing Oil and Gas Properties for each of crude oil, natural gas
and natural gas liquids, calculated separately, for the then-current and any
succeeding fiscal quarter.

 

Section 9.20                             Budget Variance.  As of the last day of
any Testing Period, the aggregate Operating Disbursements made by the Loan
Parties and their Subsidiaries during such Testing Period shall not exceed 120%
of the aggregate Operating Disbursements for the Loan Parties and their
Subsidiaries set forth in the Budget for such Testing Period plus any accrued
but unused Carryforwards (the “Permitted Variances”).

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                      Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                 The Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise.

 

68

--------------------------------------------------------------------------------



 

(b)                                 The Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days.

 

(c)                                  Any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with any Loan Document or any amendment or modification of any
Loan Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made.

 

(d)                                 The Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in Section 8.02(a), Section 8.03 (with respect to Borrower’s or any Restricted
Subsidiary’s existence only), Section 8.20 or in Article IX.

 

(e)                                  The Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in Section 10.01(a),
Section 10.01(b), or Section 10.01(d)) or any other Loan Document, and such
failure shall continue unremedied for a period of fifteen (15) days after the
earlier to occur of (A) notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of the Majority Lenders) or
(B) a Responsible Officer of the Borrower or such Restricted Subsidiary
otherwise becoming aware of such default.

 

(f)                                   The Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness prior to the longer of
(i) three (3) Business Days after the same shall become due and payable or
(ii) the expiration of any applicable grace or notice period, if any, specified
in the relevant document for such Material Indebtedness; provided that this
paragraph (f) shall not apply to any Indebtedness outstanding hereunder and any
Indebtedness of any Debtor that was incurred prior to the Petition Date (or, if
later, the date on which such Person became a Debtor) unless such Indebtedness
has been accelerated and the enforcement of remedies with respect to such
Indebtedness shall not have been stayed by the commencement of the Chapter 11
Cases.

 

(g)                                  Any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (after giving effect to any applicable
notice periods, if any, and any applicable grace periods) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Restricted Subsidiary to make
an offer in respect thereof; provided that this paragraph (g) shall not apply to
any Indebtedness outstanding hereunder and any Indebtedness of any Debtor that
was incurred prior to the Petition Date (or, if later, the date on which such
Person became a Debtor) unless such Indebtedness has been accelerated and the
enforcement of remedies with respect to such Indebtedness shall not have been
stayed by the commencement of the Chapter 11 Cases.

 

(h)                                 [Reserved].

 

(i)                                     [Reserved].

 

(j)                                    [Reserved].

 

69

--------------------------------------------------------------------------------



 

(k)                                 One or more judgments for the payment of
money in an aggregate amount in excess of $2.5 million (to the extent not
covered by independent third party insurance provided by reputable insurers as
to which the insurer does not dispute coverage and is not subject to an
insolvency proceeding) shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed (including as a result of the automatic stay under the
Chapter 11 Cases), or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Restricted Subsidiary
to enforce any such judgment.

 

(l)                                     The Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against the Borrower or a Guarantor party thereto
or shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or the Borrower or any Restricted Subsidiary or any of their Affiliates shall so
state in writing.

 

(m)                             A Change in Control shall occur.

 

(n)                                 The filing of a motion by the Loan Parties
seeking dismissal of any of the Chapter 11 Cases or conversion of any of the
Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code.

 

(o)                                 The dismissal or conversion of any of the
Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code.

 

(p)                                 The appointment of a trustee, examiner
(other than a fee examiner) or other person with expanded powers in any of the
Chapter 11 Cases.

 

(q)                                 The payment or granting of adequate
protection (other than the Adequate Protection Liens and Claims) without the
prior written consent of the Majority Lenders.

 

(r)                                    Any Liens granted with respect to the DIP
Facility shall cease to be valid, perfected and enforceable in all material
respects with the priority in the DIP Order.

 

(s)                                   The entry of one or more orders of the
Bankruptcy Court modifying the automatic stay to allow any third party to
proceed with foreclosure (or a deed in lieu of foreclosure) against assets
having a value in excess of $5,000,000 in the aggregate without the prior
written consent of the Majority Lenders.

 

(t)                                    [Reserved].

 

(u)                                 The Loan Parties failure to comply with any
other material term of the Interim Order (prior to entry of the Final Order) or
Final Order.

 

(v)                                 The Bankruptcy Court shall enter an order in
any of the Chapter 11 Cases denying or terminating use of cash collateral by the
Loan Parties.

 

(w)                               (A) An order of the Bankruptcy Court shall be
entered reversing, amending, supplementing, staying (for a period of seven
(7) days or more), vacating or otherwise modifying the Interim Order or Final
Order, or any Loan Party shall apply for the authority to do so, in each case in
a

 

70

--------------------------------------------------------------------------------



 

manner that is adverse to the Administrative Agent or the Lenders, without the
prior written consent of the Administrative Agent and the Majority Lenders;
(B) an order shall have been entered by the Bankruptcy Court modifying the
Adequate Protection Liens and Claims obligations granted in the DIP Order
without the prior written consent of the Administrative Agent and the Majority
Lenders, (C) an order shall have been entered by the Bankruptcy Court avoiding
or requiring disgorgement by the Administrative Agent or any of the Lenders of
any amounts received in respect of the obligations under the Loan Documents,
(D) any Loan Party shall file a motion or other request with the Bankruptcy
Court seeking any financing under Section 364(d) of the Bankruptcy Code secured
by any of the Collateral that does not provide for Payment in Full (other than
contingent indemnity obligations not then due) (without the prior consent of the
Administrative Agent and the Majority Lenders) or (E) other than with respect to
the Carve-Out, a final non-appealable order in the Cases shall be entered
charging any of the Collateral under Section 506(c) of the Bankruptcy Code
against the Lenders.

 

(x)                                 Except as permitted by the DIP Order or as
otherwise agreed to by the Administrative Agent and the Majority Lenders, any
Debtor shall make any payment, other than payments provided for in the DIP Order
or authorized by the Bankruptcy Court in accordance with the “first day” orders
of the Bankruptcy Court, on the (i) Prepetition Obligations, (ii) Prepetition
Notes, (iii) “critical or foreign vendor payments” or (iv) trade payables
(including, without limitation, in respect of reclamation claims) or other
prepetition claims against any Debtor.

 

(y)                                 Any of the Loan Parties shall seek to, or
shall support (whether by way of motion or other pleadings filed with the
Bankruptcy Court or any other writing executed by any Loan Party) any motion to,
(1) disallow in whole or in part any of the obligations arising under this
Agreement or any other Loan Document, (2) disallow in whole or in part any of
the Indebtedness owed by the Loan Parties under the Prepetition Note Documents
or (3) challenge the validity and enforceability of the Liens or security
interests granted under any of the Loan Documents or in the DIP Order.

 

(z)                                  Termination or expiration of any
exclusivity period for any Loan Party to file or solicit acceptances for a Plan
of Reorganization.

 

(aa)                          the Restructuring Support Agreement is terminated
(other than as a result of a breach by the Consenting Creditors (as defined in
the Restructuring Support Agreement) or with the mutual consent of the Parties
(as defined in the Restructuring Support Agreement)).

 

Section 10.02                      Remedies.

 

(a)                                 Subject to the DIP Order, upon the
occurrence and continuance of an Event of Default, the Administrative Agent,
upon the written request of the Majority Lenders, shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Notes, if any and the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Loans, the Notes, if any, and the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by each Loan Party.

 

(b)                                 Subject to the DIP Order, in addition to the
foregoing, upon the occurrence and continuation of any Event of Default, the
Administrative Agent, with the consent of the Majority Lenders, may exercise any
or all of its rights and remedies available at law and equity.

 

71

--------------------------------------------------------------------------------



 

(c)                                  All proceeds realized from the liquidation
or other Disposition of Collateral or otherwise received after maturity of the
Loans, whether from the Borrower, another Loan Party, by acceleration or
otherwise, shall be applied:

 

(i)                                     first, (A) to payment or reimbursement
of expenses and indemnities owing to the Administrative Agent or any of its
Related Parties as provided for in this Agreement and the Security Instruments,
and then (B) to payment or reimbursement of expenses and indemnities owing to
any other party or any of their Related Parties as provided for in this
Agreement and the Security Instruments;

 

(ii)                                  second, pro rata to Secured Obligations
referred to in clause (b) of the definition of “Secured Obligations”;

 

(iii)                               third, to accrued interest on the Loans;

 

(iv)                              fourth, pro rata to principal outstanding on
the Loans and Secured Obligations referred to in clause (c) of the definition of
“Secured Obligations”;

 

(v)                                 fifth, to any other Secured Obligations;

 

(vi)                              sixth, any excess shall be paid to the
Borrower and held subject to further order of the Bankruptcy Court or as
otherwise required by any Governmental Requirement.

 

ARTICLE XI
THE ADMINISTRATIVE AGENT

 

Section 11.01                      Appointment; Powers.  Each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  In performing its functions and duties hereunder, the
Administrative Agent shall act solely as an agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards (other
than as expressly set forth herein) or relationship of agency or trust with or
for any Loan Party or any Affiliate thereof.  Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 12.04) hereby authorizes and
directs the Administrative Agent to enter into the Loan Documents, including
without limitation, the Security Instruments and any other document or agreement
contemplated by the terms hereof, on behalf of such Lender, in each case, as
needed to effectuate the transactions permitted by this Agreement, agrees that
the Administrative Agent may take such actions on its behalf as is contemplated
by the terms of such applicable Security Instrument, and agrees that it shall be
bound by such Loan Documents as if a signatory thereto.  Neither Administrative
Agent, nor its Related Parties, shall have any liability or responsibility for
the actions or omissions of any Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms, covenants and agreements
set forth in this Agreement and each of the Loan Documents.  Without limiting
the provisions of Section 11.02 and Section 12.03, each Lender hereby consents
to the Administrative Agent serving in such capacity and agrees not to assert
any claim (including as a result of any conflict of interest) against the
Administrative Agent arising from the role of the Administrative Agent under the
Loan Documents so long as Administrative Agent has not engaged in gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.

 

Section 11.02                      Duties and Obligations of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without

 

72

--------------------------------------------------------------------------------



 

limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing (the use of the term
“agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.  For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto. No provision of this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby shall require the Administrative Agent to expend
or risk its own funds or provide indemnities in the performance of any of its
duties hereunder or the exercise of any of its rights or power or otherwise
incur any financial liability in the performance of its duties or the exercise
of any of its rights or powers.  The Administrative Agent shall not be
responsible for perfecting, maintaining, monitoring, preserving or protecting
the security interest or Lien granted under this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
filing, re-filing, recording, re-recording or continuing of any document,
financing statement, mortgage, assignment, notice, instrument of further
assurance or other instrument in any public office at any time or times or
providing, maintaining, monitoring or preserving insurance on or the payment of
Taxes with respect to any of the Collateral.  The Administrative Agent shall not
be required to qualify in any jurisdiction in which it is not presently
qualified to perform its obligations as the Administrative Agent or take any
enforcement action against a Loan Party or any other obligor outside of the
United States.  The Administrative Agent will not otherwise be bound by, or be
held obligated by, the provisions of any loan agreement, indenture or other
agreement governing the Secured Obligations (other than this Agreement and the
other Loan Documents to which the Administrative Agent is a party).  No written
direction given to the Administrative Agent by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) or any Loan Party that in the sole
judgment of the Administrative Agent imposes, purports to impose or might
reasonably be expected to impose upon the

 

73

--------------------------------------------------------------------------------



 

Administrative Agent any obligation or liability not set forth in or arising
under this Agreement and the other Loan Documents will be binding upon the
Administrative Agent unless the Administrative Agent elects, at its sole option,
to accept such direction.  The Administrative Agent shall not be responsible or
liable for any failure or delay in the performance of its obligations under this
Agreement or the other Loan Documents arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including, without
limitation, acts of God; earthquakes; fire; flood; terrorism; wars and other
military disturbances; sabotage; epidemics; riots; business interruptions; loss
or malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action.  The Administrative Agent will not be responsible for the
existence, genuineness or value of any of the Collateral or for the validity of
the title of any grantor to the Collateral, for insuring the Collateral or for
the payment of Taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.  The Administrative Agent
hereby disclaims any representation or warranty to the present and future
Lenders of the Obligations concerning the perfection of the Liens granted
hereunder or in the value of any of the Collateral.  In the event that the
Administrative Agent is required to acquire title to an asset for any reason, or
take any managerial action of any kind in regard thereto, which in the
Administrative Agent’s sole discretion may cause the Administrative Agent to be
considered an “owner or operator” under any Environmental Laws or otherwise
cause the Administrative Agent to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Administrative Agent reserves the right, instead of taking such action, either
to resign as the Administrative Agent or to arrange for the transfer of the
title or control of the asset to a court appointed receiver.  The Administrative
Agent will not be liable to any person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of the Administrative Agent’s actions and
conduct as authorized, empowered and directed hereunder or relating to any kind
of discharge or release or threatened discharge or release of any hazardous
substance into the environment

 

Section 11.03                      Action by Administrative Agent.  The
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 5.04(b), Section 8.13(c) or Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 5.04(b), Section 8.13(c) or Section 12.02)
specifying the action to be taken and (b) be indemnified to its satisfaction by
the Lenders against any and all liability and expenses which may be incurred by
it by reason of taking or continuing to take any such action, provided that no
indemnity shall be provided for any liabilities or losses determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent. 
The instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders.  If
a Default or Event of Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.  In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as

 

74

--------------------------------------------------------------------------------



 

shall be necessary under the circumstances as provided in Section 5.04(b),
Section 8.13(c) or Section 12.02), and otherwise the Administrative Agent shall
not be liable for any action taken or not taken by it hereunder or under any
other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith INCLUDING
ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment.

 

Section 11.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, and the Lenders hereby waives the
right to dispute the Administrative Agent’s record of such statement, except in
the case of gross negligence or willful misconduct by the Administrative Agent. 
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  The Administrative
Agent may deem and treat the payee of the Note, if any, as the holder thereof
for all purposes hereof unless and until a written notice of the assignment or
transfer thereof permitted hereunder shall have been filed with the
Administrative Agent.

 

Section 11.05                      Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent shall not be responsible for the acts or omissions of its
sub-agents so long as they are appointed with due care.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding Sections of this Article XI shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 11.06                      Resignation of Administrative Agent.  The
Administrative Agent may resign at any time by notifying the Lenders, and the
Borrower.  Upon any such resignation, the Majority Lenders shall have the right,
with the consent of the Borrower, which consent shall not be unreasonably
withheld or delayed (provided that no such consent of the Borrower shall be
required upon the occurrence and during the continuance of an Event of Default
under Section 10.01(a) or Section 10.01(b)), to appoint a successor from among
the Lenders.  If no successor shall have been so appointed and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Majority Lenders) after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Majority Lenders shall
perform all of the duties of the Administrative Agent, as applicable, hereunder
until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor and the payment of
the outstanding fees and expenses of the resigning Administrative Agent, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall promptly take all actions reasonably requested by the
successor Administrative Agent to (i) transfer to such successor Administrative
Agent all sums, Equity Interests and other items of Collateral held under the
Security Instruments, together with all records and other documents reasonably
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) take such
other actions, as may be reasonably requested in connection with the assignment
to such successor Administrative Agent of the

 

75

--------------------------------------------------------------------------------



 

security interests created under the Security Instruments (the reasonable
out-of-pocket expenses of which shall be borne by the Borrower), whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After the Administrative Agent’s resignation hereunder,
the provisions of this Article XI and Section 12.03 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Section 11.07                      Administrative Agent as a Lender.  The
Administrative Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent.

 

Section 11.08                      No Reliance.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.  The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any of
its Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Borrower or its Subsidiaries.  Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Arrangers shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of its Affiliates) which may come into the
possession of the Administrative Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Ballard Spahr LLP is acting in this
transaction as special counsel to the Administrative Agent only.  Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

 

Section 11.09                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

76

--------------------------------------------------------------------------------



 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Except as specifically contemplated herein, nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or other Secured Party any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or other Secured Party or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or other
Secured Party in any such proceeding.

 

Section 11.10                      Authority of Administrative Agent to Release
Collateral and Liens.  Each Lender, and each other Secured Party hereby
authorizes the Administrative Agent to release any collateral that is permitted
to be sold or released pursuant to the terms of the Loan Documents (and the
Administrative Agent may rely conclusively on a certificate to that effect
provided to it by any officer of a Loan Party without further inquiry).  Each
Lender hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all (a) releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.13 or is otherwise authorized by the terms of the Loan Documents
(and the Administrative Agent may rely conclusively on a certificate to that
effect provided to it by any officer of a Loan Party without further inquiry),
(b) releases from the Guaranty Agreement of any Subsidiary that is sold or
otherwise disposed of as permitted by the terms of Section 9.13 or as otherwise
specifically authorized by the terms of the Loan Documents (and the
Administrative Agent may rely conclusively on a certificate to that effect
provided to it by any officer of a Loan Party without further inquiry), and
(c) other releases of collateral that may be specifically authorized by the
terms of the Loan Documents (and the Administrative Agent may rely conclusively
on a certificate to that effect provided to it by any officer of a Loan Party
without further inquiry).

 

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.10 or Section 12.19.

 

Section 11.11                      Right to Indemnity. In addition to the
indemnification provided in Section 12.03(d) of this Agreement, each Lender, in
proportion to its Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), severally
agrees to indemnify the Administrative Agent and its Related Parties to the
extent that the Administrative Agent or any of its Related Parties is acting at
the direction of the Majority Lenders (or such other Lenders as may be required
to give such instructions under this Agreement or any other Loan Document)

 

Section 11.12                      Credit Bidding.  Subject to the DIP Order,
the Loan Parties hereby irrevocably authorize the Administrative Agent, at the
written direction of the Majority Lenders, to credit bid all or any portion of
the Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Secured Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu

 

77

--------------------------------------------------------------------------------



 

of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be
credit bid by the Administrative Agent at the written direction of the Majority
Lenders on a ratable basis (with Secured Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
Disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Majority Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 12.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason, such Secured Obligations shall automatically be reassigned to the
Secured Parties pro rata and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.  Notwithstanding that the
ratable portion of the Secured Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.  For the avoidance of doubt, Secured
Obligations under a Secured Swap Agreement shall not be subject to a credit bid
without the prior written consent of the relevant Secured Swap Provider.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing (i) delivered by hand or overnight courier service, mailed
by certified or registered mail, (ii) sent by telecopy or (iii) sent by email,
as follows:

 

78

--------------------------------------------------------------------------------



 

(A)                               if to the Borrower, to it at 1000 Louisiana
St., Suite 1500, Houston, TX 77002, Attention: David S. Elkouri, Executive Vice
President and Chief Legal Officer, Phone No. (832) 538-0300, Fax No. (832)
538-0220; and

 

(B)                               if to the Administrative Agent, to it at:

 

Wilmington Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402

Attention: Nikki Kroll, Assistant Vice President
Facsimile: (612) 217-5675
Email: nkroll@wilmingtontrust.com

 

With a copy to (which shall not constitute notice):

 

Ballard Spahr LLP
2000 IDS Center, 80 S. 8th Street
Minneapolis, MN 55402
Attention: Mark C. Dietzen
Facsimile: (612) 371-3207
Email: dietzenm@ballardspahr.com

 

(C)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

(d)                                 The Borrower, on behalf of the Loan Parties,
hereby acknowledges that (i) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, DebtDomain or another similar electronic system (the “Platform”),
and (ii) certain of the Lenders may be Public-Siders.  The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public-Siders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof, (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws, (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform

 

79

--------------------------------------------------------------------------------



 

designated “Public Investor” and (z) the Administrative Agent shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated  for
Public-Siders.  Notwithstanding the foregoing, all Loan Documents, all financial
statements and information delivered pursuant to Sections 8.01(a) and (b), shall
be deemed to be marked “PUBLIC,” unless the Borrower notifies the Administrative
Agent promptly that any such document contains material non-public information.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY RESTRICTED PERSON, ANY LENDER OR ANY OTHER
PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
RESTRICTED PERSON’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 12.02                      Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Subject to Section 4.05, neither this
Agreement nor any provision hereof nor any Security Instrument nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Majority Lenders or
by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall

 

80

--------------------------------------------------------------------------------



 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender affected thereby,

 

(ii)                                  [reserved],

 

(iii)                               reduce the principal amount of the Loan or
reduce the rate of interest thereon, or reduce any fees or payments payable
hereunder, or reduce any other Secured Obligations hereunder or under any other
Loan Document, without the written consent of each Lender or Secured Swap
Provider directly and adversely affected thereby (except in connection with any
amendment or waiver of the applicability of any post-default increase in
interest rates, which shall be effective with the written consent of the
Majority Lenders),

 

(iv)                              postpone the scheduled date of payment or
prepayment of the principal amount of the Loan, or any interest thereon, or any
fees payable hereunder, or any other Secured Obligations hereunder or under any
other Loan Document, reduce the amount of, waive or excuse any such payment, or
postpone or extend the Termination Date without the written consent of each
Lender directly and adversely affected thereby,

 

(v)                                 change Section 4.01(b) or Section 4.01(c) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly and adversely affected
thereby,

 

(vi)                              waive or amend Section 3.04(c) or Section 6.01
or change the definition of “Applicable Percentage”, without the written consent
of each Lender directly and adversely affected thereby,

 

(vii)                           release any Guarantor (except as set forth in
the Guaranty Agreement or pursuant to a transaction permitted hereby) or release
a substantial portion of the collateral (other than as provided in
Section 11.10), in each case, without the written consent of each directly and
adversely affected Lender (other than any Defaulting Lender) or Secured Swap
Provider,

 

(viii)                        modify the terms of Section 10.02(c),
Section 12.14 or Section 12.19 without the written consent of (A) each Lender
directly and adversely affected thereby and the consent of each Person that is
directly and adversely affected hereby and (B) a party to a Swap Agreement
secured by the Security Instruments which is not a Lender (or an Affiliate of a
Lender) at the time of, or after giving effect to, such agreement; provided that
any waiver, amendment or modification to any Security Instrument that results in
the Secured Swap Obligations secured by such Security Instrument no longer being
secured thereby on an equal and ratable basis with the principal of the Loans,
or any amendment, modification or change to the definition of the terms “Payment
in Full,” “Secured Swap Agreement” or “Secured Swap Provider,” shall also
require the written consent of each Secured Swap Party directly and adversely
affected thereby, or

 

(ix)                              change (A) any of the provisions of this
Section 12.02(b) without the written consent of each Lender or other Secured
Swap Provider directly and adversely affected thereby, (B) the definitions of
“Majority Lenders,” or reduce the voting rights of any Lender, without the
written consent of each directly and adversely affected Lender (other than any
Defaulting Lender), (C) any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender directly and adversely affected thereby; provided that no such agreement
shall amend, modify or otherwise affect the

 

81

--------------------------------------------------------------------------------



 

rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent.

 

Notwithstanding the foregoing, any supplement to Schedule 7.14 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

 

(c)                                  [Reserved].

 

(d)                                 Notwithstanding anything to the contrary
contained in any Loan Documents, the Commitment of any Defaulting Lender may not
be increased without its consent.

 

Section 12.03                      Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay, on a monthly basis
(and in any event as required by the DIP Order), without the requirement of
prior Bankruptcy Court approval and whether incurred before or after the
Petition Date (i) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent or any Lender and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel and other
outside consultants and financial advisors for the Administrative Agent and the
Lenders, the reasonable travel, photocopy, mailing, courier, telephone and other
similar expenses, including all IntraLinks, DebtDomain or another similar
electronic system expenses, and the cost of environmental assessments and audits
and surveys and appraisals, in connection with the syndication of this
Agreement, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent and the Lenders as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, taxes, assessments and other charges incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein or
conducting of title reviews, mortgage matches and collateral reviews and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of counsel and other outside consultants and financial advisors
for the Administrative Agent and the Lenders) in connection with the enforcement
or protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. For the
avoidance of doubt, the Borrower shall also pay the reasonable fees and expenses
of Paul, Weiss, Rifkind, Wharton & Garrison LLP, Ducera Partners LLC and Ballard
Spahr LLP for the Administrative Agent and the Lenders on the Closing Date and
thereafter as provided hereunder or under the Restructuring Support Agreement,
whether or not incurred prior to, on or after the Petition Date. Invoices
supporting such fees and expenses shall be submitted to counsel for the Loan
Parties, with copies to the U.S. Trustee and counsel for any Committee (invoices
may be redacted to the extent necessary to delete any information subject to the
attorney-client privilege, any information constituting attorney work product,
or any other confidential information, and the provision of such invoices shall
not constitute any waiver of the attorney-client privilege or of any benefits of
the attorney work product doctrine).  No waiver of the attorney or advisor to
the Administrative Agent or any Lender shall be required to file an application
seeking compensation for services or reimbursement of expenses with the
Bankruptcy Court. The U.S. Trustee, the Loan Parties, and any Committee shall
have ten (10) days in which to raise an objection to the fees and expenses of
such attorneys and advisors.

 

82

--------------------------------------------------------------------------------



 

(b)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE (PROVIDED THAT COUNSEL SHALL BE
LIMITED TO (X) ONE (1) COUNSEL TO THE ADMINISTRATIVE AGENT AND ITS RELATED
PARTIES, TAKEN AS A WHOLE, AND ONE (1) COUNSEL TO SUCH OTHER INDEMNITEES, TAKEN
AS A WHOLE, ONE (1) LOCAL COUNSEL IN EACH RELEVANT JURISDICTION AND ONE
(1) REGULATORY COUNSEL TO ALL SUCH INDEMNITEES WITH RESPECT TO A RELEVANT
REGULATORY MATTER, TAKEN AS A WHOLE AND (Y), SOLELY IN THE EVENT OF A CONFLICT
OF INTEREST, ONE (1) ADDITIONAL COUNSEL (AND, IF NECESSARY, ONE (1) REGULATORY
COUNSEL AND ONE (1) LOCAL COUNSEL IN EACH RELEVANT JURSIDICTION OR FOR EACH
MATTER) TO EACH GROUP OF SIMILARLY SITUATED AFFECTED INDEMNITEES), INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY
LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (v) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES,
(ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION

 

83

--------------------------------------------------------------------------------



 

IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING THAT
MAY BE BROUGHT BY THE BORROWER, ANY GUARANTOR, ANY OF THEIR RESPECTIVE
AFFILIATES OR ANY OTHER PERSON OR ENTITY, WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND
SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
Section 12.03(a) or Section 12.03(b), each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)                                 All amounts due under this Section 12.03
shall be payable not later than five (5) days after written demand therefor.

 

Section 12.04                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee, and provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto

 

84

--------------------------------------------------------------------------------



 

by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

 

(B)                               [reserved].

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1.0 million unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

 

(E)                                the assignee must not be a natural Person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural Person), a Defaulting Lender or an Affiliate
or a Subsidiary of the Borrower or any other Loan Party.

 

(iii)                               Subject to Section 12.04(b)(iv), and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of (and stated interest on) the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon

 

85

--------------------------------------------------------------------------------



 

reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and,
at its election, forward a copy of such revised Annex I to the Borrower and each
Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i), (iii), (iv), (v),
(vi) and (vii) of the proviso to Section 12.02(b) that affects such Participant
and for which such Lender would have consent rights.  In addition such agreement
must provide that the Participant be bound by the provisions of Section 12.03. 
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03
(subject to the requirements and limitations therein, including the requirements
under Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b); provided that such Participant agrees to be
subject to the provisions of Section 5.04 as if it were an assignee under
paragraph (b) of this Section 12.04. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.04(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

86

--------------------------------------------------------------------------------



 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender, and this Section 12.04 shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower and the Guarantors to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.

 

Section 12.05                      Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until Payment in Full.  The provisions
of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement, any other Loan Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Secured Obligations or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Secured Obligations
so satisfied shall be revived and continue as if such payment or proceeds had
not been received and the Administrative Agent’s and the Secured Parties’ Liens,
security interests, rights, powers and remedies under this Agreement and each
Loan Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders and other Secured Parties to effect such reinstatement.

 

Section 12.06                      Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

87

--------------------------------------------------------------------------------



 

(b)                                 This Agreement and the other Loan Documents
represent the final agreement among the parties hereto and thereto and may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.  To the extent there are any inconsistencies between the terms of this
Agreement or any Loan Document and the DIP Order, the provisions of the DIP
Order shall govern.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 12.07                      Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08                      Right of Setoff.  Subject to the DIP Order,
if an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations (of whatsoever kind, including, without limitations
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or any Restricted Subsidiary
against any of and all the obligations of the Borrower or any Restricted
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured; provided that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.  The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 10.02(c) and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Secured Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff.  The rights of each Lender and their
respective Affiliates under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly in writing after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

88

--------------------------------------------------------------------------------



 

Section 12.09                      GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)                                 THIS AGREEMENT, THE NOTES (IF ANY) AND ANY
LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, AND TO THE EXTENT APLICABLE, THE BANKRUPTCY CODE.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE BANKRUPTCY COURT AND, IF THE
BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW
YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS; PROVIDED, THAT NOTHING CONTAINED HEREIN OR
IN ANY OTHER LOAN DOCUMENT WILL PREVENT ANY PARTY FROM BRINGING ANY ACTION TO
ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS IN
ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.

 

(c)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES (PROVIDED,
THAT THIS WAIVER SHALL NOT LIMIT RECOVERY BY AN INDEMNITEE PURSUANT TO
SECTION 12.03 FOR INDEMNIFICATION OF EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES PAID TO, OR ASSERTED BY, A THIRD PARTY); (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO

 

89

--------------------------------------------------------------------------------



 

ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 12.09.

 

Section 12.10                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                      Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement or any credit insurance provider, in each case
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Restricted Subsidiary relating to the Borrower or any
Restricted Subsidiary and their businesses, other than any such information that
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower or any Restricted Subsidiary; provided
that, in the case of information received from the Borrower or any Restricted
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative

 

90

--------------------------------------------------------------------------------



 

Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

Section 12.12                      Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of New York or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Loans, it is
agreed as follows:  (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Loans shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Secured Obligations (or, to the
extent that the principal amount of the Secured Obligations shall have been or
would thereby be paid in full, refunded by such Lender to the Borrower); and
(ii) in the event that the maturity of the Loans is accelerated by reason of an
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Secured Obligations (or, to the extent
that the principal amount of the Secured Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower).  All sums
paid or agreed to be paid to any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Loans, until payment in full so that the rate or amount of interest on
account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law.  If at any time and from time to time (i) the amount of
interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 12.12 and (ii) in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

 

Section 12.13                      EXCULPATION PROVISIONS.  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS

 

91

--------------------------------------------------------------------------------



 

AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER
PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND
COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14                      Collateral Matters; Swap Agreements.  The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any collateral securing the Secured Obligations shall also extend to
and be available on a pro rata basis to any Person under any Swap Agreement
between the Borrower or any Restricted Subsidiary and such Person if either
(a) at the time such Swap Agreement was entered into, such Person was a Lender
or Affiliate of a Lender hereunder or (b) such Swap Agreement was in effect on
the Closing Date and such Person or its Affiliate was a Lender on the Closing
Date, in each case, after giving effect to all netting arrangements relating to
such Swap Agreements.  Except as set forth in this Agreement, no Person shall
have any voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.

 

Section 12.15                      No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent or any Lender for any reason whatsoever.  There
are no third party beneficiaries.

 

Section 12.16                      USA Patriot Act Notice.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and other Loan Parties, which information includes the name and address
of the Borrower and other Loan Parties and other information that will allow
such Lender to identify the Borrower and other Loan Parties in accordance with
the Patriot Act.

 

Section 12.17                      Flood Insurance Provisions.  Notwithstanding
any provision in this Agreement or any other Loan Document to the contrary, in
no event is or will any enclosed structure (having two walls and a roof) or
manufactured mobile home (each, a “Building”) be included as Collateral nor
included in the definition of “Mortgaged Property”, and no Building is hereby
nor shall be encumbered by a Mortgage, this Agreement or any other Loan
Document.

 

Section 12.18                      No Fiduciary Duty.  Each Lender and their
Affiliates (collectively, solely for purposes of this Section 12.18, the
“Lenders”), may have economic interests that conflict with those of the Borrower
and its Subsidiaries and their stockholders and/or their affiliates.  The
Borrower, for itself and on behalf of its Subsidiaries, agrees that nothing in
this Agreement or the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower or its Subsidiaries, their
stockholders or their affiliates, on the other.  The Borrower, for itself and on
behalf of its Subsidiaries, acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower and its Subsidiaries, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower or its Subsidiaries, their stockholders or their
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently

 

92

--------------------------------------------------------------------------------



 

advising or will advise Borrower or its Subsidiaries, their stockholders or
their affiliates on other matters) or any other obligation to the Borrower or
any of its Subsidiaries except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of the Borrower or any of its Subsidiaries, their management,
stockholders, creditors or any other Person.  The Borrower, for itself and its
Subsidiaries, acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower, for itself and its
Subsidiaries, agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Borrower or Subsidiary, in connection with such transaction or the
process leading thereto.

 

Section 12.19                      Releases.

 

(a)                                 Release Upon Payment in Full.  Upon Payment
in Full, the Administrative Agent, at the written request and expense of the
Borrower, will promptly release, reassign and transfer the Collateral to the
Loan Parties.

 

(b)                                 Further Assurances.  If any of the
Collateral shall be sold, transferred or otherwise Disposed of by the Borrower
or any Restricted Subsidiary in a transaction permitted by the Loan Documents
and such Collateral shall no longer constitute or be required to be Collateral
under the Loan Documents, then the Administrative Agent, at the request and sole
expense of the Borrower and the applicable Restricted Subsidiary, shall promptly
execute and deliver all releases or other documents reasonably necessary or
desirable for the release of the Liens created by the applicable Security
Instrument on such Collateral (and the Administrative Agent may rely
conclusively on a certificate to that effect provided to it by any officer of a
Loan Party without further inquiry).  At the request and sole expense of the
Borrower, a Loan Party shall be released from its obligations under the Loan
Documents in the event that all the capital stock or other Equity Interests of
such Loan Party shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Loan Documents and such Equity Interests shall no
longer constitute or be required to be Collateral under the Loan Documents.

 

Section 12.20                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

93

--------------------------------------------------------------------------------



 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[SIGNATURES BEGIN NEXT PAGE]

 

94

--------------------------------------------------------------------------------



 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

HALCÓN RESOURCES CORPORATION,

 

as Borrower

 

 

 

 

 

 

By:

/s/ Quentin Hicks

 

 

Name:

Quentin Hicks

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Junior Secured Debtor-In-Possession Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

solely in its capacity as Administrative Agent

 

 

 

 

 

 

By:

/s/ Nicole Kroll

 

 

Name:

Nicole Kroll

 

 

Title:

Assistant Vice President

 

Signature Page to Debtor-In-Possession Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

LUMINUS ENERGY PARTNERS MASTER FUND, LTD,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Shawn R. Singh

 

 

Name:

Shawn R. Singh

 

 

Title:

Authorized Signatory

 

Signature Page to Debtor-In-Possession Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

OAKTREE OPPS XB HOLDCO LTD.,

 

as Lender

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

 

 

By:

/s/ Allen Li

 

 

Name:

Allen Li

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

Signature Page to Debtor-In-Possession Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

OAKTREE VALUE OPPORTUNITIES FUND HOLDINGS, L.P.,

 

as Lender

 

 

 

 

By:

Oaktree Value Opportunities Fund GP, L.P.

 

Its:

General Partner

 

 

 

 

By:

Oaktree Value Opportunities Fund GP Ltd.

 

Its:

General Partner

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

 

 

By:

/s/ Allen Li

 

 

Name:

Allen Li

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

Signature Page to Debtor-In-Possession Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

LION POINT MASTER, LP,

 

as Lender

 

 

 

By:

Lion Point Capital GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ James Murphy

 

 

Name:

James Murphy

 

 

Title:

Authorized Signatory

 

Signature Page to Debtor-In-Possession Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

GEN IV INVESTMENT OPPORTUNITIES, LLC,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Paul Segal

 

 

Name:

Paul Segal

 

 

Title:

President

 

Signature Page to Debtor-In-Possession Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

OAKTREE OPPORTUNITIES FUND X HOLDINGS (CAYMAN), LTD.,

 

as Lender

 

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

 

 

By:

/s/ Allen Li

 

 

Name:

Allen Li

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

Signature Page to Debtor-In-Possession Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

OAKTREE OPPORTUNITIES FUND XB HOLDINGS (DELAWARE), L.P.,

 

as Lender

 

 

 

 

By:

Oaktree Fund GP, LLC

 

Its:

General Partner

 

 

 

 

By:

Oaktree Fund GP I, L.P.

 

Its:

Managing Director

 

 

 

 

By:

/s/ Allen Li

 

 

Name:

Allen Li

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Authorized Signatory

 

Signature Page to Debtor-In-Possession Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------